Exhibit 10.3

EXECUTION COPY

 

INSURANCE AND INDEMNITY AGREEMENT

 

among

 

FINANCIAL SECURITY ASSURANCE INC.,

 

AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2005-C-F,

 

AMERICREDIT FINANCIAL SERVICES, INC.,

 

AFS FUNDING TRUST

 

and

 

AMERICREDIT CORP.

 

Dated as of August 17, 2005

 

$182,000,000 Class A-1 3.8445% Asset Backed Notes, Series 2005-C-F

$271,000,000 Class A-2 4.31% Asset Backed Notes, Series 2005-C-F

$356,000,000 Class A-3 4.47% Asset Backed Notes, Series 2005-C-F

$291,000,000 Class A-4 4.63% Asset Backed Notes, Series 2005-C-F



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I

   DEFINITIONS    1

Section 1.1

   Definitions    1

ARTICLE II

   REPRESENTATIONS, WARRANTIES AND COVENANTS    2

Section 2.1

   Representations and Warranties of the Trust    2

Section 2.2

   Affirmative Covenants of the Trust    5

Section 2.3

   Negative Covenants of the Depositor on Behalf of the Trust    10

Section 2.4

   [Reserved]    11

Section 2.5

   [Reserved]    11

Section 2.6

   [Reserved]    12

Section 2.7

   Representations and Warranties with Respect to Funding Trust and the Company
   12

Section 2.8

   Affirmative Covenants with Respect to the Company and Funding Trust    10

Section 2.9

   Negative Covenants with Respect to Funding Trust and the Company    21

Section 2.10

   Representations and Warranties of AmeriCredit    23

Section 2.11

   Affirmative Covenants of AmeriCredit    26

Section 2.12

   Negative Covenants of AmeriCredit    30

ARTICLE III

   THE POLICIES; REIMBURSEMENT; INDEMNIFICATION    31

Section 3.1

   Issuance of the Policy    31

Section 3.2

   Payment of Fees and Premium    31

Section 3.3

   Reimbursement and Additional Payment Obligation    31

Section 3.4

   Certain Obligations Not Recourse to AmeriCredit    32

Section 3.5

   Indemnification    33

Section 3.6

   Subrogation    34

ARTICLE IV

   FURTHER AGREEMENTS    35

Section 4.1

   Effective Date; Term of Agreement    35

Section 4.2

   Obligations Absolute    35

Section 4.3

   Assignments; Reinsurance; Third-Party Rights    36

Section 4.4

   Liability of Financial Security    37

Section 4.5

   [Reserved]    37

Section 4.6

   [Reserved]    37

ARTICLE V

   EVENTS OF DEFAULT; REMEDIES    37

Section 5.1

   Events of Default    37

Section 5.2

   Remedies; Waivers    39

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

ARTICLE VI

   MISCELLANEOUS    40

Section 6.1

   Amendments, Etc.    40

Section 6.2

   Notices    41

Section 6.3

   Payment Procedure    42

Section 6.4

   Severability    42

Section 6.5

   Governing Law    42

Section 6.6

   Consent to Jurisdiction    42

Section 6.7

   Consent of Financial Security    43

Section 6.8

   Counterparts    44

Section 6.9

   Trial by Jury Waived    44

Section 6.10

   Limited Liability    44

Section 6.11

   Entire Agreement    44

 

Appendix I

   Definitions

Annex I

   Form of Note Policy

Appendix A

   Conditions Precedent to Issuance of the Policy

 

ii



--------------------------------------------------------------------------------

INSURANCE AND INDEMNITY AGREEMENT

 

INSURANCE AND INDEMNITY AGREEMENT dated as of August 17, 2005 among FINANCIAL
SECURITY ASSURANCE INC. (“Financial Security”), AMERICREDIT AUTOMOBILE
RECEIVABLES TRUST 2005-C-F (the “Trust”), a Delaware statutory trust, AFS
FUNDING TRUST, a Delaware statutory trust (when referred to individually
hereunder, “Funding Trust,” when referred to as the seller under the Sale and
Servicing Agreement referred to below, the “Seller”), and AMERICREDIT FINANCIAL
SERVICES, INC. (the “Company”), a Delaware corporation and AMERICREDIT CORP., a
Texas corporation (“AmeriCredit”).

 

INTRODUCTORY STATEMENTS

 

Funding Trust proposes to acquire the Receivables from the Company and
simultaneously to sell to the Trust all of its right, title and interest in and
to the Receivables and certain other property pursuant to the Sale and Servicing
Agreement. The Trust will issue the Certificate pursuant to the Trust Agreement
and Notes pursuant to the Indenture.

 

Each Note will be secured by the Collateral. The Trust has requested that
Financial Security issue a financial guaranty insurance policy guarantying
certain distributions of interest and principal on the Notes on each Insured
Distribution Date (including any such distributions subsequently avoided as a
preference under applicable bankruptcy law) upon the terms, and subject to the
conditions, provided herein.

 

The parties hereto desire to specify the conditions precedent to the issuance of
the Policy by Financial Security, the payment of premium in respect of the
Policy, the indemnity and reimbursement to be provided to Financial Security in
respect of amounts paid by Financial Security under the Policy or otherwise and
certain other matters.

 

In consideration of the premises and of the agreements herein contained,
Financial Security, the Trust, the Company, Funding Trust and AmeriCredit hereby
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1 Definitions. Capitalized terms used herein shall have the meanings
provided in Appendix I hereto or the meanings given such terms in the
AmeriCredit 2005-C-F Letter Agreement, the Sale and Servicing Agreement or the
Spread Account Agreement, unless the context otherwise requires.



--------------------------------------------------------------------------------

ARTICLE II

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 2.1 Representations and Warranties of the Trust. The Trust represents
and warrants, as of the date hereof and as of the Date of Issuance (except as
expressly provided herein), as follows:

 

(a) Due Organization and Qualification. The Trust is duly formed and validly
existing as a Delaware statutory trust and is in good standing under the laws of
the State of Delaware. The Trust is duly qualified to do business, is in good
standing and has obtained all necessary licenses, permits, charters,
registrations and approvals (together, “approvals”) necessary for the conduct of
its business as currently conducted and as described in the Offering Document
and the performance of its obligations under the Transaction Documents, in each
jurisdiction in which the failure to be so qualified or to obtain such approvals
would render any Receivable or Transaction Document unenforceable in any
material respect or would otherwise have a material adverse effect upon the
Transaction.

 

(b) Power and Authority. The Trust has all necessary trust power and authority
to conduct its business as currently conducted and as described in the Offering
Document, to execute, deliver and perform its obligations under the Transaction
Documents and has full power and authority to sell and assign the Receivables as
contemplated by the Transaction Documents and to consummate the Transaction.

 

(c) Due Authorization. The execution, delivery and performance of the
Transaction Documents by the Trust have been duly authorized by all necessary
trust action and do not require any additional approvals or consents or other
action by, or any notice to or filing with, any Person, including, without
limitation, any governmental entity.

 

(d) Noncontravention. None of the execution and delivery of the Transaction
Documents by the Trust, the consummation of the transactions contemplated
thereby nor the satisfaction of the terms and conditions of the Transaction
Documents,

 

(i) conflicts with, or results in any breach or violation of, any provision of
the Certificate of Trust or the Trust Agreement, or any law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award currently in
effect having applicability to the Trust or its property, including regulations
issued by an administrative agency or other governmental authority having
supervisory powers over the Trust,

 

(ii) constitutes, or will constitute, a default by the Trust under, or a breach
of, any provision of any loan agreement, mortgage, indenture or other agreement
or instrument to which the Trust is a party or by which it or any of its
property is or may be bound or affected, or

 

2



--------------------------------------------------------------------------------

(iii) results in or requires the creation of any Lien upon or in respect of any
of the assets of the Trust, except as otherwise expressly contemplated by the
Transaction Documents.

 

(e) Legal Proceedings. There is no action, proceeding, suit or investigation by
or before any court, governmental or administrative agency or arbitrator against
or affecting the Trust, or any properties or rights of the Trust, pending or, to
the knowledge of the Trust, threatened, which, in any case, if decided
adversely, would result in a Material Adverse Change with respect to the Trust,
the Certificate or the Notes.

 

(f) Valid and Binding Obligations. Each of the Transaction Documents to which
the Trust is a party when executed by the Owner Trustee on behalf of the Trust,
will constitute the legal, valid and binding obligations of the Trust
enforceable against the Trust in accordance with their respective terms, except
as limited by applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting the enforcement of creditors’ rights generally or general
equitable principles (whether in a proceeding at law or in equity) and except to
the extent that rights to indemnity and contribution may be limited by public
policy. The Certificate, when executed, authenticated and delivered in
accordance with the Trust Agreement, will be validly issued and outstanding and
entitled to the benefits of the Trust Agreement and will evidence the entire
beneficial ownership interest in the Trust. The Notes when executed,
authenticated and delivered in accordance with the Indenture, will be entitled
to the benefits of the Indenture and will constitute legal, valid and binding
obligations of the Trust, enforceable in accordance with their terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting the enforcement of creditors’ rights generally or general
equitable principles (whether in a proceeding at law or in equity) and except to
the extent that rights to indemnity and contribution may be limited by public
policy.

 

(g) Accuracy of Information. None of the Transaction Documents, nor any of the
Provided Documents, contain any statement of a material fact with respect to the
Trust or the Transaction that was untrue or misleading in any material respect
when made. Since the furnishing of the Provided Documents, there has been no
change, nor any development or event involving a prospective change known to the
Trust, that would render any of the Provided Documents untrue or misleading in
any material respect. There is no fact known to the Trust which has a material
possibility of causing a Material Adverse Change with respect to the Trust or
which has a material possibility of impairing the value or marketability of the
Receivables, taken as a whole, or decreasing the possibility that amounts due in
respect of the Receivables will be collected as due.

 

(h) Compliance With Securities Laws. The offer and sale of the Notes comply in
all material respects with all requirements of law, including all registration
requirements of applicable securities laws. Without limitation of the foregoing,
the Offering Document did not, as of its date, and does not, as of the date
hereof, contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they were made, not
misleading.

 

3



--------------------------------------------------------------------------------

(i) Transaction Documents. Each of the representations and warranties of the
Trust contained in the Transaction Documents is true and correct in all material
respects and the Trust hereby makes each such representation and warranty made
by it to, and for the benefit of, Financial Security as if the same were set
forth in full herein.

 

(j) No Consents. No consent, license, authorization or approval from, or
registration or other action by, and no notice to or filing or declaration with,
any governmental entity or regulatory body, is required for the due execution,
delivery and performance by the Trust of the Transaction Documents or any other
material document or instrument to be delivered thereunder, except (in each
case) such as have been obtained or the failure of which to be obtained would
not be reasonably likely to have a material adverse effect on the Transaction.

 

(k) Compliance With Law, Etc. No practice, procedure or policy employed or
proposed to be employed by the Trust in the conduct of its business violates any
law, regulation, judgment, agreement, order or decree applicable to it which, if
enforced, would result in a Material Adverse Change with respect to the
financial condition of such Person.

 

(l) Special Purpose Entity.

 

(i) The capital of the Trust is adequate for the business and undertakings of
the Trust.

 

(ii) Except as contemplated by the Transaction Documents, the Trust is not
engaged in any business transactions with any AmeriCredit Party, AFS Funding or
any Affiliate of any of them.

 

(iii) The Trust’s funds and assets are not, and will not be, commingled with the
funds of any other Person.

 

(m) Solvency; Fraudulent Conveyance. The Trust is solvent and will not be
rendered insolvent by the Transaction and, after giving effect to such
Transaction, the Trust will not be left with an unreasonably small amount of
capital with which to engage in its business. The Trust does not intend to
incur, or believe that it has incurred, debts beyond its ability to pay such
debts as they mature. The Trust does not contemplate the commencement of
insolvency, bankruptcy, liquidation or consolidation proceedings or the
appointment of a receiver, liquidator, conservator, trustee or similar official
in respect of the Trust or any of its assets.

 

(n) Perfection of Liens and Security Interest. On the Date of Issuance, the Lien
and security interest in favor of the Trust Collateral Agent with respect to the
Collateral will be perfected by the filing of financing statements on Form UCC-1
in each jurisdiction where such recording or filing is necessary for the
perfection thereof, the delivery of the Receivables Files to the Custodian, and
the establishment of the Collection Account, the Capitalized Interest Account,
the Pre-Funding Account and the Note Distribution Account in accordance with the
provisions of the Transaction Documents, and no other filings in any
jurisdiction or any other actions (except as

 

4



--------------------------------------------------------------------------------

expressly provided herein) are necessary to perfect the Trust Collateral Agent’s
Lien on and security interest in the Collateral as against any third parties.

 

(o) Investment Company Act. The Trust is not an “investment company,” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act.

 

(p) Collateral. On the Date of Issuance and on each Subsequent Transfer Date,
the Trust will have good and marketable title to each item of other Trust
Property conveyed on such date and will own each such item free and clear of any
Lien (other than Liens contemplated under the Indenture) or any equity or
participation interest of any other Person.

 

(q) Security Interest in Funds and Investments. Assuming the retention of funds
in the Accounts, such funds will be subject to a valid and perfected, first
priority security interest in favor of the Trust Collateral Agent on behalf of
the Indenture Trustee (on behalf of the Noteholders), the Certificateholder and
Financial Security.

 

(r) [Reserved].

 

(s) [Reserved].

 

Section 2.2 Affirmative Covenants of the Trust. The Trust hereby agrees (to the
extent set forth in this Section 2.2) that during the Term of this Agreement,
unless Financial Security shall otherwise expressly consent in writing:

 

(a) Compliance With Agreements and Applicable Laws. The Trust shall perform each
of its obligations under the Transaction Documents and shall comply with all
material requirements of, and the Notes shall be offered and sold in accordance
with, any law, rule, regulation or order applicable to it or thereto, or that
are required in connection with its performance under any of the Transaction
Documents. The Trust will not cause or permit to become effective any amendment
to or modification of any of the Transaction Documents to which it is a party
unless Financial Security shall have previously approved in writing the
substance of such amendment or modification. The Trust shall not take any action
or fail to take any action that would interfere with the enforcement of any
rights under the Transaction Documents.

 

(b) Certain Information. The Trust shall keep, or cause to be kept, in
reasonable detail books and records of account of its assets and business, which
shall be furnished to Financial Security upon request. The Trust shall furnish
to Financial Security, simultaneously with the delivery of such documents to the
Indenture Trustee, the Noteholders or the Certificateholder, as the case may be,
copies of all reports, certificates, statements, financial statements or notices
furnished to the Indenture Trustee, the Noteholders or the Certificateholder, as
the case may be, pursuant to the Transaction Documents (including, but not
limited to, copies of any reports submitted to the Trust by

 

5



--------------------------------------------------------------------------------

its independent accountants in connection with any examination of the financial
statements of the Trust).

 

(i) Certain Information. Not less than ten days prior to the date of filing with
the IRS of any tax return or amendment thereto, copies of the proposed form of
such return or amendment and, promptly after the filing or sending thereof, (A)
copies of each tax return and amendment thereto that the Trust files with the
IRS and (B) copies of all financial statements, reports, and registration
statements which the Trust files with, or delivers to, any federal government
agency, authority or body which supervises the issuance of securities by the
Trust.

 

(ii) Other Information. Promptly upon the request of Financial Security, copies
of all schedules, financial statements or other similar reports delivered to or
by the Trust pursuant to the terms of this Agreement and the other Transaction
Documents and such other data as Financial Security may reasonably request.

 

(iii) a review of the Trust’s performance under the Transaction Documents during
such period has been made under such officer’s supervision; and

 

(iv) to the best of such individual’s knowledge following reasonable inquiry, no
Default or Event of Default has occurred, or if a Default or Event of Default
has occurred, specifying the nature thereof and, if the Trust has or had a right
to cure pursuant to Section 5.1, stating in reasonable detail the steps, if any,
taken or being taken by the Trust to cure such Default or Event of Default or to
otherwise comply with the terms of the Transaction Document to which such
default or Event of Default relates.

 

(c) Access to Records; Discussions with Officers. The Trust shall, upon the
request of Financial Security, permit Financial Security, or its authorized
agent, at the expense of Financial Security, at reasonable times and upon
reasonable prior written notice:

 

(i) to inspect such books and records of the Trust as may relate to the Notes,
the Certificate, the Receivables and the other Trust Property, the obligations
of the Trust under the Transaction Documents, the business of the Trust and the
transactions consummated in connection therewith; and

 

(ii) to discuss the affairs, finances and accounts of the Trust with an
appropriate officer of the Trust.

 

Such inspections and discussions shall be conducted during normal business hours
and shall not unreasonably disrupt the business of the Trust.

 

6



--------------------------------------------------------------------------------

(d) Notice of Material Events. The Trust shall promptly inform Financial
Security in writing of the occurrence of any of the following:

 

(i) the submission of any claim or the initiation of any legal process,
litigation or administrative or judicial investigation against the Trust in any
federal, state or local court or before any arbitration board, or any such
proceeding threatened by any governmental agency, which, if adversely
determined, would have a material adverse effect on the Receivables as a whole,
or which, if adversely determined, would have a material adverse effect upon the
ability of the Trust to perform its obligations under any Transaction Document;

 

(ii) any change in the location of the Trust’s principal office or any change in
the location of the books and records of the Trust;

 

(iii) the occurrence of any Default or Special Event; or

 

(iv) any other event, circumstance or condition that has resulted, or which is
reasonably likely to result, in a Material Adverse Change in respect of the
Trust.

 

(e) Further Assurances. The Trust will file all necessary financing statements,
assignments or other instruments, and any amendments or continuation statements
relating thereto, necessary to be kept and filed in such manner and in such
places as may be required by law to preserve and protect fully the Lien on and
security interest in, and all rights of the Trust Collateral Agent with respect
to the Collateral under the Indenture. In addition, the Trust shall, upon the
request of Financial Security, from time to time, execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, within thirty (30)
days of such request, such amendments hereto and such further instruments and
take such further action as may be reasonably necessary to effectuate the
intention, performance and provisions of the Transaction Documents or to protect
the interest of the Trust Collateral Agent in the Collateral under the
Indenture. In addition, the Trust agrees to cooperate with S&P, Fitch and
Moody’s in connection with any review of the Transaction which may be undertaken
by S&P, Fitch and Moody’s after the date hereof.

 

(f) Retirement of Notes. The Trust shall, upon retirement of the Notes, furnish
to Financial Security a notice of such retirement, and, upon such retirement and
the expiration of the Term Of The Policy, surrender the Policy to Financial
Security for cancellation.

 

(g) Third-Party Beneficiary. The Trust agrees that Financial Security shall have
all rights of a third-party beneficiary in respect of the Sale and Servicing
Agreement and hereby incorporates and restates its representations, warranties
and covenants as set forth therein for the benefit of Financial Security.

 

(h) Preservation of Existence. The Trust shall observe in all material respects
all procedures required by its Certificate of Trust and Trust Agreement and
preserve and maintain its existence as a trust and its rights, franchises and
privileges in the jurisdiction of its organization, and shall qualify and remain
qualified in good standing in each jurisdiction where the nature of its business
requires it to do so except where the failure to

 

7



--------------------------------------------------------------------------------

be so qualified, in good standing and to maintain its rights, franchises and
privileges would not have a material adverse effect on the financial condition
of the Trust, or its ability to perform its obligations under this Agreement or
under any other Transaction Document to which it is party.

 

(i) Disclosure Document. Each Offering Document delivered with respect to the
Notes shall clearly disclose that the Policy is not covered by the
property/casualty insurance security fund specified in Article 76 of the New
York Insurance Law. In addition, each Offering Document delivered with respect
to the Notes which includes financial statements of Financial Security prepared
in accordance with generally accepted accounting principles (but excluding any
Offering Document in which such financial statements are incorporated by
reference) shall include the following statement immediately preceding such
financial statements:

 

The New York State Insurance Department recognizes only statutory accounting
practices for determining and reporting the financial condition and results of
operations of an insurance company, for determining its solvency under the New
York Insurance Law, and for determining where its financial condition warrants
the payment of a dividend to its stockholders. No consideration is given by the
New York State Insurance Department to financial statements prepared in
accordance with generally accepted accounting principles in making such
determinations.

 

(j) Special Purpose Entity.

 

(i) The Trust shall conduct its business solely in its own name through its duly
authorized officers or agents so as not to mislead others as to the identity of
the entity with which those others are concerned, and particularly will use its
best efforts to avoid the appearance of conducting business on behalf of
AmeriCredit, the Company, AFS Funding, Funding Trust or any other Affiliates
thereof or that the assets of the Trust are available to pay the creditors of
AmeriCredit, the Company, AFS Funding, Funding Trust or any other Affiliates
thereof. Without limiting the generality of the foregoing, all oral and written
communications, including, without limitation, letters, invoices, purchase
orders, contracts, statements and loan applications, will be made solely in the
name of the Trust.

 

(ii) The Trust shall maintain trust records and books of account separate from
those of AmeriCredit, the Company, AFS Funding, Funding Trust and Affiliates of
any of them.

 

(iii) The Trust shall obtain proper authorization from its equity owners of all
trust action requiring such authorization, and copies of each such authorization
and the minutes or other written summary of each such meeting

 

8



--------------------------------------------------------------------------------

shall be delivered to Financial Security within two weeks of such authorization
or meeting as the case may be.

 

(iv) Although the organizational expenses of the Trust have been paid by
AmeriCredit, operating expenses and liabilities of the Trust shall be paid from
its own funds or by AmeriCredit.

 

(v) The annual financial statements of the Trust shall disclose the effects of
the Trust’s transactions in accordance with generally accepted accounting
principles and shall disclose that the assets of the Trust are not available to
pay creditors of AmeriCredit, the Company, AFS Funding, Funding Trust or any
Affiliate of any of them.

 

(vi) The resolutions, agreements and other instruments of the Trust underlying
the transactions described in this Agreement and in the other Transaction
Documents shall be continuously maintained by the Trust as official records of
the Trust separately identified and held apart from the records of AmeriCredit,
the Company, AFS Funding, Funding Trust and each Affiliate of any of them.

 

(vii) The Trust shall maintain an arm’s-length relationship with AmeriCredit,
the Company, AFS Funding, Funding Trust and each Affiliate of any of them and
will not hold itself out as being liable for the debts of any such Person.

 

(viii) The Trust shall keep its assets and its liabilities wholly separate from
those of all other entities, including, but not limited to, the Representative,
the Company, AFS Funding, Funding Trust and each Affiliate of any of them
except, in each case, as contemplated by the Transaction Documents.

 

(k) Tax Matters. The Trust will take, or refrain from taking, as the case may
be, all actions necessary to ensure that for federal and state income tax
purposes the Trust is not taxable as an association (or publicly traded
partnership) taxable as a corporation.

 

(l) Securities Laws. The Trust shall comply in all material respects with all
applicable provisions of state and federal securities laws, including blue sky
laws and the Securities Act, the Exchange Act and the Investment Company Act and
all rules and regulations promulgated thereunder for which non-compliance would
result in a Material Adverse Change with respect to the Trust.

 

(m) Incorporation of Covenants. The Trust shall comply with each of the Trust’s
covenants set forth in the Transaction Documents and hereby incorporates such
covenants by reference as if each were set forth herein.

 

9



--------------------------------------------------------------------------------

Section 2.3 Negative Covenants of the Depositor on Behalf of the Trust. Funding
Trust as Depositor, on behalf of the Trust, hereby agrees (to the extent set
forth in this Section 2.3), that during the Term of the Agreement, unless
Financial Security shall otherwise expressly consent in writing:

 

(a) Restrictions on Liens. The Trust shall not, except as contemplated by the
Transaction Documents, (i) create, incur or suffer to exist, or agree to create,
incur or suffer to exist, or consent to cause or permit in the future (upon the
happening of a contingency or otherwise) the creation, incurrence or existence
of any Lien or Restriction on Transferability of the Receivables, or (ii) sign
or file under the Uniform Commercial Code of any jurisdiction any financing
statement which names the Trust as a debtor, or sign any security agreement
authorizing any secured party thereunder to file such financing statement, with
respect to the Receivables.

 

(b) Impairment of Rights. The Trust shall not take any action, or fail to take
any action, if such action or failure to take action would be reasonably likely
to (i) interfere with the enforcement of any rights under the Transaction
Documents that are material to the rights, benefits or obligations of the
Indenture Trustee, the Certificateholder, the Noteholders or Financial Security,
(ii) result in a Material Adverse Change in respect of the Receivables, or (iii)
impair the ability of the Trust to perform its obligations under the Transaction
Documents.

 

(c) Waiver, Amendments, Etc. The Trust shall not waive, modify or amend, or
consent to any waiver, modification or amendment of, any of the provisions of
any of the Transaction Documents.

 

(d) Successors. The Trust shall not terminate or designate, or consent to the
termination or designation of, the Servicer, Back-up Servicer, the Collateral
Agent, the Owner Trustee or any successor thereto without the prior approval of
Financial Security.

 

(e) Creation of Indebtedness; Guarantees. Other than the Transaction Documents,
the Trust shall not create, incur, assume or suffer to exist any indebtedness
other than indebtedness guaranteed or approved in writing by Financial Security.
Without the prior written consent in writing of Financial Security, the Trust
shall not assume, guarantee, endorse or otherwise be or become directly or
contingently liable for the obligations of any Person by, among other things,
agreeing to purchase any obligation of another Person, agreeing to advance funds
to such Person or causing or assisting such Person to maintain any amount of
capital.

 

(f) Subsidiaries. The Trust shall not form, or cause to be formed, any
Subsidiaries.

 

(g) No Mergers. The Trust shall not consolidate with or merge into any Person or
transfer all or any material amount of its assets to any Person, liquidate or
dissolve except as permitted by the Trust Agreement and as contemplated by the
Transaction Documents.

 

(h) Other Activities. The Trust shall not:

 

(i) sell, pledge, transfer, exchange or otherwise dispose of any of its assets
except as permitted under the Transaction Documents; or

 

10



--------------------------------------------------------------------------------

(ii) engage in any business or activity except as contemplated by the
Transaction Documents and as permitted by the Trust Agreement.

 

(i) Insolvency. The Trust shall not commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to the bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, corporation or other relief or (B) seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or any
substantial part of its assets or make a general assignment for the benefit of
its creditors. The Trust shall not take any action in furtherance of, or
indicating the consent to, approval of, or acquiescence in, any of the acts set
forth above. The Trust shall not admit in writing its inability to pay its
debts.

 

(j) [Reserved].

 

(k) [Reserved].

 

Section 2.4 [Reserved].

 

(a) [Reserved].

 

(b) [Reserved].

 

(c) [Reserved].

 

(d) [Reserved].

 

(e) [Reserved].

 

(f) [Reserved].

 

(g) [Reserved].

 

(h) [Reserved].

 

(i) [Reserved].

 

(j) [Reserved].

 

Section 2.5 [Reserved].

 

(a) [Reserved].

 

(b) [Reserved].

 

(c) [Reserved].

 

11



--------------------------------------------------------------------------------

(d) [Reserved].

 

(e) [Reserved].

 

(f) [Reserved].

 

(g) [Reserved].

 

(h) [Reserved].

 

Section 2.6 [Reserved].

 

Section 2.7 Representations and Warranties with Respect to Funding Trust and the
Company. Each AmeriCredit Party represents, warrants and covenants, as of the
Date of Issuance, with respect to Funding Trust and the Company, as follows:

 

(a) Due Organization and Qualification. Funding Trust is duly formed and validly
existing as a Delaware statutory trust and is in good standing under the laws of
the State of Delaware and the Company is a corporation, duly organized, validly
existing and in good standing under the laws of Delaware. Each of Funding Trust
and the Company is duly qualified to do business, is in good standing and has
obtained all necessary licenses, permits, charters, registrations and approvals
(together, “approvals”) necessary for the conduct of its business as currently
conducted and as described in the Offering Document and the performance of its
obligations under the Transaction Documents, in each jurisdiction in which the
failure to be so qualified or to obtain such approvals would render any
Receivable unenforceable in any respect or would otherwise have a material
adverse effect upon the Transaction.

 

(b) Power and Authority. Each of Funding Trust and the Company has all necessary
trust power and corporate power, respectively and authority to conduct its
business as currently conducted and as described in the Offering Document, to
execute, deliver and perform its obligations under the Transaction Documents and
has full power and authority to sell and assign the Receivables as contemplated
by the Transaction Documents and to consummate the Transaction.

 

(c) Due Authorization. The execution, delivery and performance of the
Transaction Documents by each of Funding Trust and the Company have been duly
authorized by all necessary trust action and corporate action, respectively and
do not require any additional approvals or consents or other action by, or any
notice to, or filing with, any Person, including, without limitation, any
governmental entity or the Company’s stockholder.

 

(d) Noncontravention. None of the execution and delivery of the Transaction
Documents by the Company or by Funding Trust, the consummation of the
transactions contemplated thereby nor the satisfaction of the terms and
conditions of the Transaction Documents,

 

12



--------------------------------------------------------------------------------

(i) conflicts with or results in any breach or violation of any provision of the
Certificate of Incorporation or Bylaws of the Company or the Certificate of
Trust or the Funding Trust Agreement of Funding Trust, as the case may be, or
any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award currently in effect having applicability to the Company
or Funding Trust, as the case may be, or any of their respective properties,
including regulations issued by an administrative agency or other governmental
authority having supervisory powers over the Company or Funding Trust, as the
case may be,

 

(ii) constitutes or will constitute a default by the Company or Funding Trust,
as the case may be, under or a breach of any provision of any loan agreement,
mortgage, indenture or other agreement or instrument to which the Company or
Funding Trust is a party or by which it, or any of its or their properties is,
or may be, bound or affected, or

 

(iii) results in or requires the creation of any Lien upon or in respect of any
of the assets of the Company or Funding Trust except as otherwise expressly
contemplated by the Transaction Documents.

 

(e) Legal Proceedings. There is no action, proceeding or investigation pending,
or to the best knowledge of the Company or Funding Trust after reasonable
inquiry, threatened by or before any court, regulatory body, governmental or
administrative agency or arbitrator against or affecting the Company or Funding
Trust, or any properties or rights of the Company or Funding Trust, including
without limitation, the Receivables, which might result in a Material Adverse
Change with respect to the Company, Funding Trust or the Certificate.

 

(f) Valid and Binding Obligations. Each of the Transaction Documents to which
either the Company or Funding Trust is a party when executed and delivered by
the Company or Funding Trust, as the case may be, will constitute the legal,
valid and binding obligations of such Person, enforceable in accordance with
their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equitable principles. The
Certificate, when executed, authenticated and delivered in accordance with the
Trust Agreement, will be validly issued and outstanding and entitled to the
benefits of the Trust Agreement and will evidence the entire beneficial
ownership interest in the Trust. The Notes when executed, authenticated and
delivered in accordance with the Indenture, will be entitled to the benefits of
the Indenture and will constitute legal, valid and binding obligations of the
Trust, enforceable in accordance with their terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting the enforcement of creditors’ rights generally or general equitable
principles (whether in a proceeding at law or in equity) and except to the
extent that rights to indemnity and contribution may be limited by public
policy.

 

13



--------------------------------------------------------------------------------

(g) ERISA. Each of Funding Trust and the Company is in compliance with ERISA and
has not incurred and does not reasonably expect to incur, any liabilities to the
PBGC under ERISA in connection with any Plan or Multiemployer Plan.

 

(h) Accuracy of Information. None of the Transaction Documents nor any of the
Provided Documents contain any statement of a material fact with respect to the
Company or Funding Trust or the Transaction that was untrue or misleading in any
material respect when made. Since the furnishing of the Provided Documents,
there has been no change, nor any development or event involving a prospective
change known to the Company or to Funding Trust, that would render any of the
Provided Documents untrue or misleading in any material respect. There is no
fact known to the Company or Funding Trust which has a material possibility of
causing a Material Adverse Change with respect to either of the Company or
Funding Trust, or which has a material possibility of impairing the value or
marketability of the Receivables, taken as a whole, or decreasing the
possibility that amounts due in respect of the Receivables will be collected as
due.

 

(i) Compliance With Securities Laws. The offer and sale of the Securities comply
in all material respects with all requirements of law, including all
registration requirements of applicable securities laws. Without limitation of
the foregoing, the Offering Document does not contain any untrue statement of a
material fact and does not omit to state a material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

 

(j) Transaction Documents. Each of the representations and warranties of Funding
Trust and the Company contained in the Transaction Documents is true and correct
in all material respects and each of Funding Trust and the Company hereby makes
each such representation and warranty made by it to, and for the benefit of,
Financial Security as if the same were set forth in full herein.

 

(k) No Consents. No consent, license, approval or authorization from, or
registration, filing or declaration with, any regulatory body, administrative
agency, or other governmental instrumentality, nor any consent, approval, waiver
or notification of any creditor, lessor or other nongovernmental person, is
required in connection with the execution, delivery and performance by the
Company or Funding Trust of this Agreement or of any other Transaction Document
to which such Person is a party, except (in each case) such as have been
obtained and are in full force and effect.

 

(l) Compliance With Law, Etc. No practice, procedure or policy employed or
proposed to be employed by the Company or Funding Trust in the conduct of their
respective businesses violates any law, regulation, judgment, agreement, order
or decree applicable to it which, if enforced, would result in a Material
Adverse Change with respect to such Person.

 

14



--------------------------------------------------------------------------------

(m) Special Purpose Entity.

 

(i) The capital of Funding Trust is adequate for the business and undertakings
of Funding Trust.

 

(ii) Other than with respect to the purchase by the Company of the stock of AFS
Funding, which owns all the stock of Funding Trust, with respect to matters
covered in the Administration Agreement and as provided in this Agreement, the
Transaction Documents and documents entered into with respect to the Other
Transactions, Funding Trust is not engaged in any business transactions with the
Company.

 

(iii) [Reserved].

 

(iv) The funds and assets of Funding Trust are not, and will not be, commingled
with the funds of any other person.

 

(v) [Reserved].

 

(n) Solvency; Fraudulent Conveyance. Each of Funding Trust and the Company is
solvent and will not be rendered insolvent by the Transaction and, after giving
effect to such Transaction, neither the Company nor Funding Trust will be left
with an unreasonably small amount of capital with which to engage in its
business. Neither the Company nor Funding Trust intends to incur, or believes
that it has incurred, debts beyond its ability to pay such debts as they mature.
Neither the Company nor Funding Trust contemplates the commencement of
insolvency, bankruptcy, liquidation or consolidation proceedings or the
appointment of a receiver, liquidator, conservator, trustee or similar official
in respect of the Company or Funding Trust, as the case may be, or any of their
respective assets. The amount of consideration being received by the Seller upon
the sale of the Receivables to the Trust constitutes reasonably equivalent value
and fair consideration for the Receivables. The Seller is not selling the
Receivables to the Trust, as provided in the Transaction Documents, with any
intent to hinder, deal or defraud any of the Company’s creditors.

 

(o) Good Title; Valid Transfer; Absence of Liens; Security Interest.

 

(i) Immediately prior to the pledge of the Collateral to the Trust Collateral
Agent pursuant to the Indenture, the Trust was the owner of, and had good and
marketable title to, such property free and clear of all Liens and Restrictions
on Transferability, and had or will have had full right, power and lawful
authority to assign, transfer and pledge such Receivables. The Indenture
constitutes a valid pledge of the Collateral to the Trust Collateral Agent and
the Trust Collateral Agent shall have a valid and perfected first priority
security interest in the Collateral, free and clear of all Liens and
Restrictions on Transferability.

 

(ii) Immediately prior to the transfer of any Receivables to the Trust pursuant
to the Sale and Servicing Agreement, Funding Trust was or will have

 

15



--------------------------------------------------------------------------------

been the owner of, and had good and marketable title to, such property free and
clear of all Liens and Restrictions on Transferability, and had or will have had
full right, corporate power and lawful authority to assign, transfer and pledge
such Receivables. In the event that a transfer of the Receivables by Funding
Trust to the Trust is characterized as other than a sale, such transfer shall be
characterized as a secured financing, and the Trustee shall have a valid and
perfected first priority security interest in such Receivables free and clear of
all Liens and Restrictions on Transferability.

 

(iii) Immediately prior to the sale of the Receivables to Funding Trust pursuant
to the Purchase Agreement, the Company was or will have been the owner of, and
had good and marketable title to, the Receivables being transferred by such
party free and clear of all Liens and Restrictions on Transferability, and had
or will have had full right, corporate power and lawful authority to assign,
transfer and pledge such Receivables. In the event that a transfer of the
Receivables by the Company to Funding Trust is characterized as other than a
sale, such transfer shall be characterized as a secured financing, and Funding
Trust shall have a valid and perfected first priority security interest in such
Receivables free and clear of all Liens and Restrictions on Transferability.

 

(p) Subsequent Receivables; Good Title; Valid Transfer; Absence of Liens;
Security Interest.

 

(i) Immediately prior to the sale of Subsequent Receivables and related Other
Conveyed Property to the Trust pursuant to a Subsequent Transfer Agreement,
Funding Trust will be the owner of, and shall have good and marketable title to,
such property free and clear of all Liens and Restrictions on Transferability,
and have full right, corporate power and lawful authority to assign, transfer
and pledge such Subsequent Receivables and related Other Conveyed Property. The
Subsequent Transfer Agreement will constitute a valid sale, transfer and
assignment of such Subsequent Receivables and related Other Conveyed Property to
the Trust enforceable against creditors of and purchasers of Funding Trust. In
the event that, in contravention of the intention of the parties, the transfer
of the Subsequent Receivables and related Other Conveyed Property by Funding
Trust to the Trust is characterized as other than a sale, such transfer shall be
characterized as a secured financing, and the Trust shall have a valid and
perfected first priority security interest in the Subsequent Receivables and
related Other Conveyed Property free and clear of all Liens and Restrictions on
Transferability.

 

(ii) Immediately prior to the sale of Subsequent Receivables and related Other
Conveyed Property to Funding Trust pursuant to a Subsequent Purchase Agreement,
the Company will be the owner of, and shall have good and marketable title to,
such property free and clear of all Liens and Restrictions on Transferability,
and have full right, corporate power and lawful authority to assign, transfer
and pledge such Subsequent Receivables and related Other Conveyed Property. The
Subsequent Purchase Agreement will constitute a valid

 

16



--------------------------------------------------------------------------------

sale, transfer and assignment of such Subsequent Receivables and related Other
Conveyed Property to Funding Trust enforceable against creditors of and
purchasers of Funding Trust. In the event that, in contravention of the
intention of the parties, the transfer of the Subsequent Receivables and related
Other Conveyed Property by the Company to Funding Trust is characterized as
other than a sale, such transfer shall be characterized as a secured financing,
and Funding Trust shall have a valid and perfected first priority security
interest in the Subsequent Receivables and related Other Conveyed Property free
and clear of all Liens and Restrictions on Transferability.

 

(q) Taxes. The Company has filed all federal and state tax returns which are
required to be filed and paid all taxes, including any assessments received by
the Company, to the extent that such taxes have become due. Any taxes, fees and
other governmental charges payable by the Company or Funding Trust in connection
with the Transaction, the execution and delivery of the Transaction Documents
and the issuance of the Securities have been paid or shall have been paid at or
prior to the Date of Issuance.

 

(r) Security Interest in Funds and Investments in the Spread Account. Assuming
the retention of funds in the Spread Account, such funds will be subject to a
valid and perfected, first priority security interest in favor of the Collateral
Agent on behalf of the Indenture Trustee (on behalf of the Noteholders), the
Certificateholder and Financial Security.

 

(s) [Reserved].

 

(t) [Reserved].

 

Section 2.8 Affirmative Covenants with Respect to the Company and Funding Trust.
Each AmeriCredit Party hereby agrees with respect to the Company and with
respect to Funding Trust that during the Term of this Agreement, unless
Financial Security shall otherwise expressly consent in writing:

 

(a) Compliance With Agreements and Applicable Laws. Each of Funding Trust and
the Company shall perform each of its respective obligations under the
Transaction Documents and shall comply with all material requirements of any
law, rule or regulation applicable to it, or that are required in connection
with its performance under any of the Transaction Documents. Neither the Company
nor Funding Trust will cause or permit to become effective any amendment to or
modification of any of the Transaction Documents to which it is a party unless
Financial Security shall have previously approved in writing the form of such
amendment or modification. Neither the Company nor Funding Trust shall take any
action or fail to take any action that would interfere with the enforcement of
any rights under the Transaction Documents.

 

(b) Reports; Other Information. Each of Funding Trust and the Company shall keep
or cause to be kept in reasonable detail books and records of account of their

 

17



--------------------------------------------------------------------------------

respective assets and business. Each of Funding Trust and the Company shall
furnish or caused to be furnished to Financial Security:

 

(i) Promptly upon receipt thereof, copies of all reports, statements,
certifications, schedules, or other similar items delivered to or by the Company
or Funding Trust pursuant to the terms of the Transaction Documents and,
promptly upon request, such other data as Financial Security may reasonably
request; provided, however, that neither the Company nor Funding Trust shall be
required to deliver any such items if provision by some other party to Financial
Security is required under the Transaction Documents unless such other party
wrongfully fails to deliver such item. The Company and Funding Trust shall, upon
the request of Financial Security, permit Financial Security or its authorized
agents (A) to inspect its books and records as they may relate to the
Securities, the Receivables, the Certificate, the obligations of Funding Trust
and the Company under the Transaction Documents, the Transaction and, but only
following the occurrence of a Special Event, Funding Trust’s business; (B) to
discuss the affairs, finances and accounts of Funding Trust and the Company with
an officer of each upon Financial Security’s reasonable request; and (C) upon
the occurrence of a Special Event, to discuss the affairs, finances and accounts
of Funding Trust and the Company with its independent accountants, provided that
an officer of such Person shall have the right to be present during such
discussions. Such inspections and discussions shall be conducted during normal
business hours and shall not unreasonably disrupt the business of such Person.
The fees and expenses of Financial Security or any such authorized agents shall
be for the account of AmeriCredit.

 

(ii) The Company shall provide or cause to be provided to Financial Security an
executed original copy of each document executed in connection with the
transaction within 30 days after the date of closing.

 

(c) Notice of Material Events. The Company and Funding Trust shall promptly
inform Financial Security in writing of the occurrence of any of the following:

 

(i) the submission of any claim or the initiation of any legal process,
litigation or administrative or judicial investigation (A) against the Company
or Funding Trust pertaining to the Receivables in general, (B) with respect to a
material portion of the Receivables, or (C) in which a request has been made for
certification as a class action (or equivalent relief) that would involve a
material portion of the Receivables;

 

(ii) any change in the location of the principal office of either of the Company
or Funding Trust or any change in the location of the books and records of the
Company or Funding Trust;

 

(iii) the occurrence of any Default or Special Event; or

 

18



--------------------------------------------------------------------------------

(iv) any other event, circumstance or condition that has resulted, or which the
Company or Funding Trust, as the case may be, reasonably believes might result,
in a Material Adverse Change in respect of the Company or Funding Trust.

 

(d) Further Assurances. Each of Funding Trust and the Company will file all
necessary financing statements, assignments or other instruments, and any
amendments or continuation statements relating thereto, necessary to be kept and
filed in such manner and in such places as may be required by law to preserve
and protect fully the Lien on and security interest in, and all rights of the
Trust Collateral Agent, for the benefit of the Trust Collateral Agent (for the
Certificateholder and Financial Security), with respect to the Receivables, the
Collection Account and the Spread Account. In addition, each of Funding Trust
and the Company shall, upon the request of Financial Security, from time to
time, execute, acknowledge and deliver, or cause to be executed, acknowledged
and delivered, within thirty (30) days of such request, such amendments hereto
and such further instruments and take such further action as may be reasonably
necessary to effectuate the intention, performance and provisions of the
Transaction Documents or to protect the interest of the Trust, the Owner
Trustee, the Indenture Trustee and Financial Security, in the Receivables, the
Collection Account and the Spread Account, free and clear of all Liens and
Restrictions on Transferability except as contemplated by the Transaction
Documents. In addition, each of Funding Trust and the Company agrees to
cooperate with S&P, Fitch and Moody’s in connection with any review of the
Transaction which may be undertaken by S&P, Fitch and Moody’s after the date
hereof.

 

(e) Third-Party Beneficiary. Each of Funding Trust and the Company agrees that
Financial Security shall have all rights of a third-party beneficiary in respect
of the Sale and Servicing Agreement and hereby incorporates and restates its
representations, warranties and covenants as set forth therein for the benefit
of Financial Security.

 

(f) Existence. Funding Trust shall maintain its existence and the Company shall
maintain its corporate existence and shall at all times continue to be duly
organized under the laws of Delaware, and duly qualified and duly authorized (as
described in Sections 2.7(a), (b) and (c) hereof) and shall conduct its business
in accordance with the terms of its Certificate of Trust and its Funding Trust
Agreement (with respect to Funding Trust) or its Certificate of Incorporation
and Bylaws (with respect to the Company).

 

(g) Disclosure Document. Each Offering Document delivered with respect to the
Securities shall clearly disclose that the Policy is not covered by the
property/casualty insurance security fund specified in Article 76 of the New
York Insurance Law. In addition, each Offering Document delivered with respect
to the Securities which includes financial statements of Financial Security
prepared in accordance with generally accepted accounting principles (but
excluding any Offering Document in which such financial statements are
incorporated by reference) shall include the following statement immediately
preceding such financial statements:

 

The New York State Insurance Department recognizes only statutory accounting
practices for determining and reporting the

 

19



--------------------------------------------------------------------------------

financial condition and results of operations of an insurance company, for
determining its solvency under the New York Insurance Law, and for determining
where its financial condition warrants the payment of a dividend to its
stockholders. No consideration is given by the New York State Insurance
Department to financial statements prepared in accordance with generally
accepted accounting principles in making such determinations.

 

(h) Special Purpose Entity.

 

(i) Funding Trust shall conduct its business solely in its own name through its
duly authorized agents (including but not limited to the Administrator) so as
not to mislead others as to the identity of the entity with which those others
are concerned, and particularly will use its best efforts to avoid the
appearance of conducting business on behalf of any affiliate thereof or that the
assets of Funding Trust are available to pay the creditors of the Company, AFS
Funding or AmeriCredit or any affiliate thereof. Without limiting the generality
of the foregoing, all oral and written communications, including, without
limitation, letters, invoices, purchase orders, contracts, statements and loan
applications, will be made solely in the name of Funding Trust.

 

(ii) Funding Trust shall maintain trust records and books of account separate
from those of the Company, AFS Funding, the Trust and AmeriCredit, and the
affiliates thereof.

 

(iii) Funding Trust shall obtain proper authorization from its equity owners of
all trust action requiring such authorization, and copies of each such
authorization and the minutes or other written summary of each such meeting
shall be delivered to Financial Security within two weeks of such authorization
or meeting as the case may be.

 

(iv) [Reserved].

 

(v) Although the organizational expenses of Funding Trust have been paid by
AmeriCredit, Funding Trust shall pay its own operating expenses and liabilities
from its own funds.

 

(vi) The annual financial statements of Funding Trust shall disclose the effects
of Funding Trust’s transactions in accordance with generally accepted accounting
principles and shall disclose that the assets of Funding Trust are not available
to pay creditors of AmeriCredit, AFS Funding, the Trust or the Company or any
Affiliate thereof.

 

(vii) The agreements and other instruments of Funding Trust underlying the
transactions described in this Agreement and in the other Transaction Documents
shall be continuously maintained by Funding Trust as official records of Funding
Trust, separately identified and held apart from the records of

 

20



--------------------------------------------------------------------------------

AmeriCredit, AFS Funding, the Trust and the Company and each Affiliate thereof.

 

(viii) Funding Trust shall maintain an arm’s-length relationship with
AmeriCredit, AFS Funding, the Trust and the Company and the affiliates thereof,
and will not hold itself out as being liable for the debts of AmeriCredit or the
Company or any affiliate thereof.

 

(ix) Funding Trust shall keep its assets and liabilities wholly separate from
those of all other entities, including, but not limited to, the Representative,
AFS Funding, AmeriCredit, the Trust and the Company and each Affiliate of them
except, in each case, as contemplated by the Transaction Documents.

 

(x) [Reserved].

 

(i) Maintenance of Licenses. Each of Funding Trust and the Company shall
maintain all licenses, permits, charters and registrations which are material to
the performance by it of its obligations under this Agreement and each other
Transaction Document to which it is a party or by which it is bound.

 

(j) Release of Liens. The Company shall duly file on behalf of Wells Fargo Bank,
National Association no later than the first Business Day immediately following
the Closing Date, the amendments to, and/or terminations of, UCC financing
statements evidencing the Release of Security Interests.

 

Section 2.9 Negative Covenants with Respect to Funding Trust and the Company.
Each AmeriCredit Party hereby agrees with respect to Funding Trust and with
respect to the Company that during the Term of this Agreement, unless Financial
Security shall otherwise expressly consent in writing:

 

(a) Restrictions on Liens. Neither Funding Trust nor the Company shall, except
as contemplated by the Transaction Documents, (i) create, incur or suffer to
exist, or agree to create, incur or suffer to exist, or consent to cause or
permit in the future (upon the happening of a contingency or otherwise) the
creation, incurrence or existence of any Lien or Restriction on Transferability
of the Receivables, or (ii) sign or file under the Uniform Commercial Code of
any jurisdiction any financing statement which names the Company or Funding
Trust as a debtor, or sign any security agreement authorizing any secured party
thereunder to file such financing statement, with respect to the Receivables.

 

(b) Impairment of Rights. Neither Funding Trust nor the Company shall take any
action, or fail to take any action, if such action or failure to take action may
(i) interfere with the enforcement of any rights under the Transaction Documents
that are material to the rights, benefits or obligations of the Indenture
Trustee, the Certificateholder, the Noteholders or Financial Security, (ii)
result in a Material Adverse Change in respect of the Receivables, or (iii)
impair the ability of the Company or Funding Trust to perform their respective
obligations under the Transaction Documents, including any consolidation, merger
with any Person or any transfer of all or any material

 

21



--------------------------------------------------------------------------------

amount of the assets of the Company or Funding Trust to any other Person if such
consolidation, merger or transfer would materially impair the net worth of the
Company or Funding Trust or any successor Person obligated, after such event, to
perform such Person’s obligations under the Transaction Documents.

 

(c) Waiver, Amendments, Etc. Neither Funding Trust nor the Company shall waive,
modify or amend, or consent to any waiver, modification or amendment of, any of
the provisions of any of the Transaction Documents.

 

(d) Successors. Neither Funding Trust nor the Company shall terminate or
designate, or consent to the termination or designation of, the Servicer,
Back-up Servicer, Collateral Agent, the Owner Trustee or any successor thereto
without the prior approval of Financial Security.

 

(e) Creation of Indebtedness; Guarantees. Funding Trust shall not create, incur,
assume or suffer to exist any indebtedness other than indebtedness guaranteed or
approved in writing by Financial Security other than the Transaction Documents.
Without the prior written consent of Financial Security, the Trustee and Funding
Trust shall not assume, guarantee, endorse or otherwise be or become directly or
contingently liable for the obligations of any Person by, among other things,
agreeing to purchase any obligation of another Person, agreeing to advance funds
to such Person or causing or assisting such Person to maintain any amount of
capital.

 

(f) Subsidiaries. Funding Trust shall not form, or cause to be formed, any
Subsidiaries.

 

(g) [Reserved].

 

(h) No Mergers. Funding Trust shall not consolidate with or merge into any
Person or transfer all or any material amount of its assets to any Person or
liquidate or dissolve except as permitted by the Funding Trust Agreement and as
contemplated by the Transaction Documents.

 

(i) Other Activities. Funding Trust shall not:

 

(i) sell, pledge, transfer, exchange or otherwise dispose of any of its assets
except as permitted under the Transaction Documents; or

 

(ii) engage in any business or activity other than in connection with the
Transaction Documents, documents entered into with respect to the Other
Transactions and as permitted by its certificate of incorporation.

 

(j) Insolvency. No AmeriCredit Party shall commence with respect to the Company
or Funding Trust, as the case may be, any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to the bankruptcy, insolvency, reorganization or relief of debtors,
seeking to have an order for relief entered with respect to it, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
corporation or other relief with respect to it or

 

22



--------------------------------------------------------------------------------

(B) seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or any substantial part of its assets, or make a
general assignment for the benefit of its creditors. No AmeriCredit Party shall
take any action in furtherance of, or indicating the consent to, approval of, or
acquiescence in any of the acts set forth above. Neither Funding Trust nor the
Company shall admit in writing its inability to pay its debts.

 

Section 2.10 Representations and Warranties of AmeriCredit. AmeriCredit
represents, warrants and covenants, as of the date hereof and as of the Date of
Issuance, as follows:

 

(a) Due Organization and Qualification. AmeriCredit is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Texas, with power and authority to own its properties and conduct its business.
AmeriCredit is duly qualified to do business, is in good standing and has
obtained all necessary licenses, permits, charters, registrations and approvals
(together, “approvals”) necessary for the conduct of its business as currently
conducted and the performance of its obligations under the Transaction
Documents, in each jurisdiction in which the failure to be so qualified or to
obtain such approvals would render any Transaction Document unenforceable in any
respect or would otherwise have a material adverse effect upon the Transaction.

 

(b) Power and Authority. AmeriCredit has all necessary corporate power and
authority to conduct its business as currently conducted, to execute, deliver
and perform its obligations under this Agreement and each other Transaction
Document to which it is a party and to carry out the terms of each such Document
and has full power and authority to consummate the Transaction.

 

(c) Due Authorization. The execution, delivery and performance by AmeriCredit of
this Agreement and each other Transaction Document to which it is a party have
been duly authorized by all necessary corporate action and do not require any
additional approvals or consents or other action by or any notice to or filing
with any Person, including, without limitation, any governmental entity or the
stockholders of such Person.

 

(d) Noncontravention. Neither the execution nor delivery of this Agreement and
each other Transaction Document to which AmeriCredit is a party, nor the
consummation of the Transaction nor the satisfaction of the terms and conditions
of this Agreement and each other Transaction Document to which AmeriCredit is a
party,

 

(i) conflicts with or results, or will conflict with or result, in any breach or
violation of any provision of the Certificate of Incorporation or Bylaws of
AmeriCredit or any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award currently in effect having applicability to
AmeriCredit, or any of its properties, including regulations issued by an
administrative agency or other governmental authority having supervisory powers
over AmeriCredit,

 

23



--------------------------------------------------------------------------------

(ii) constitutes or will constitute a default by AmeriCredit under, or a breach
of any provision of, any loan agreement, mortgage, indenture or other agreement
or instrument to which AmeriCredit or any of its Subsidiaries is a party or by
which it or any of its or their properties is or may be bound or affected, or

 

(iii) results in or requires, or will result in or require, the creation of any
Lien upon, or in respect of, any of the assets of AmeriCredit or any of its
Subsidiaries except as otherwise expressly contemplated by the Transaction
Documents.

 

(e) Legal Proceedings. There is no action, proceeding or investigation pending,
or to the best knowledge of AmeriCredit after reasonable inquiry, threatened by
or before any court, regulatory body, governmental or administrative agency or
arbitrator against or affecting AmeriCredit, or any properties or rights of
AmeriCredit which is likely to result in a Material Adverse Change with respect
to AmeriCredit, or which might adversely affect the federal or state tax
attributes of the Securities.

 

(f) Valid and Binding Obligations. Each of the Transaction Documents to which
AmeriCredit is a party, when executed and delivered by it, and assuming due
authorization, execution and delivery by the other parties thereto, will
constitute the legal, valid and binding obligations of AmeriCredit, enforceable
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equitable principles. The
Certificate, when executed, authenticated and delivered in accordance with the
Trust Agreement, will be validly issued and outstanding and entitled to the
benefits of the Trust Agreement and will evidence the entire beneficial
ownership interest in the Trust. The Notes when executed, authenticated and
delivered in accordance with the Indenture, will be entitled to the benefits of
the Indenture and will constitute legal, valid and binding obligations of the
Trust, enforceable in accordance with their terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting the enforcement of creditors’ rights generally or general equitable
principles (whether in a proceeding at law or in equity) and except to the
extent that rights to indemnity and contribution may be limited by public
policy.

 

(g) Financial Statements. The Financial Statements of AmeriCredit, copies of
which have been furnished to Financial Security, (i) are, as of the dates and
for the periods referred to therein, complete and correct in all material
respects, (ii) present fairly the financial condition and results of operations
of AmeriCredit as of the dates and for the periods indicated, and (iii) have
been prepared in accordance with generally accepted accounting principles
consistently applied, except as noted therein (subject as to interim statements
to normal year-end adjustments). Since the date of the most recent Financial
Statements, there has been no material adverse change in such financial
condition or results of operations. Except as disclosed in the Financial
Statements, AmeriCredit is not subject to any contingent liabilities or
commitments that, individually or in the aggregate, have a material possibility
of causing a Material Adverse Change in respect of AmeriCredit.

 

24



--------------------------------------------------------------------------------

(h) ERISA. AmeriCredit is in compliance with ERISA and has not incurred and does
not reasonably expect to incur any liabilities to the PBGC under ERISA in
connection with any Plan or Multiemployer Plan.

 

(i) Accuracy of Information. None of the Provided Documents contain any
statement of a material fact with respect to AmeriCredit or the Transaction that
was untrue or misleading in any material respect when made (except insofar as
any such Document was connected to, or superseded by, a subsequent Provided
Document). Since the furnishing of the Provided Documents, there has been no
change, or any development or event involving a prospective change known to
AmeriCredit that would render any representation or warranty or other statement
made by it in any of the Provided Documents untrue or misleading in any material
respect. There is no fact known to AmeriCredit which has a material possibility
of causing a Material Adverse Change with respect to it (for purposes of the
foregoing representation and warranty, Material Adverse Change shall be
determined only with respect to AmeriCredit, but not any of its Subsidiaries
individually) or which has a material possibility of impairing the value or
marketability of the Receivables, taken as a whole, or decreasing the
possibility that amounts due in respect of the Receivables will be collected as
due.

 

(j) Compliance With Securities Laws. Neither the Trust nor AmeriCredit is
required to be registered as an “investment company” under the Investment
Company Act and the Trust is not subject to the information reporting
requirements of the Securities Exchange Act.

 

(k) Transaction Documents. Each of the representations and warranties of
AmeriCredit contained in the Transaction Documents is true and correct in all
material respects and AmeriCredit hereby makes each such representation and
warranty made by it to, and for the benefit of, Financial Security as if the
same were set forth in full herein.

 

(l) No Consents. No consent, license, approval or authorization from, or
registration, filing or declaration with, any regulatory body, administrative
agency, or other governmental instrumentality, nor any consent, approval, waiver
or notification of any creditor, lessor or other non-governmental person, is
required in connection with the execution, delivery and performance by
AmeriCredit of this Agreement or of any other Transaction Document to which it
is a party, except (in each case) such as have been obtained and are in full
force and effect.

 

(m) Compliance With Law, Etc. No practice, procedure or policy employed or
proposed to be employed by AmeriCredit in the conduct of its business violates
any law, regulation, judgment, agreement, order or decree applicable to it
which, if enforced, would result in a Material Adverse Change with respect to
AmeriCredit.

 

(n) Solvency; Fraudulent Conveyance. AmeriCredit is solvent and will not be
rendered insolvent by the Transaction and, after giving effect to the
Transaction, AmeriCredit will not be left with an unreasonably small amount of
capital with which to engage in its business. AmeriCredit does not intend to
incur, or believe that it has incurred, debts beyond its ability to pay such
debts as they mature. AmeriCredit does not

 

25



--------------------------------------------------------------------------------

contemplate the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of AmeriCredit or any of its
assets. AmeriCredit is not entering into the Transaction Documents or
consummating the transactions contemplated thereby with any intent to hinder,
delay or defraud any of AmeriCredit’s creditors.

 

(o) Taxes. AmeriCredit has filed all federal and state tax returns which are
required to be filed and paid all taxes, in each case with respect to the
includible group of which AmeriCredit is a member, including any assessments
received by it, to the extent that such taxes have become due other than taxes
that it shall currently be contesting the validity thereof in good faith by
appropriate proceedings and shall have set aside on its books adequate reserves
with respect thereto. Any taxes, fees and other governmental charges payable by
AmeriCredit in connection with the Transaction and the execution and delivery of
the Transaction Documents have been paid or shall have been paid at or prior to
the Date of Issuance.

 

(p) [Reserved].

 

(q) [Reserved].

 

(r) Compliance with Anti-Money Laundering Laws. No practice, procedure or policy
employed or proposed to be employed by AmeriCredit in the conduct of its
business constitutes a material violation of any anti-money laundering law or
regulation (including without limitation, the USA PATRIOT Act, Public Law No.
107-56 (2001), and regulations promulgated thereunder) applicable to
AmeriCredit.

 

Section 2.11 Affirmative Covenants of AmeriCredit. AmeriCredit hereby agrees,
during the Term of this Agreement, unless Financial Security shall otherwise
expressly consent in writing, as follows:

 

(a) Compliance With Agreements and Applicable Laws. AmeriCredit shall perform
each of its respective obligations under the Transaction Documents and shall
comply with all material requirements of any law, rule or regulation applicable
to it or thereto, or that are required in connection with its performance under
any of the Transaction Documents. AmeriCredit will not cause or permit to become
effective any amendment to or modification of any of the Transaction Documents
to which it is a party unless Financial Security shall have previously approved
in writing the form of such amendment or modification. AmeriCredit shall not
take any action or fail to take any action that would interfere with the
enforcement of any rights under the Transaction Documents.

 

(b) Financial Statements; Accountants’ Reports; Other Information. AmeriCredit
shall keep, or cause to be kept, in reasonable detail books and records of
account of its assets and business, and shall clearly reflect therein the
transfer of the Receivables to the Trust and the sale of the Securities to the
Underwriters as a sale of Funding Trust’s interest in the Receivables evidenced
by the Securities. AmeriCredit

 

26



--------------------------------------------------------------------------------

shall deliver to Financial Security, simultaneously with the delivery of such
documents to the relevant federal or state department or agency copies of all
Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, and periodic
reports on Form 8-K required to be filed by AmeriCredit with the Commission.
AmeriCredit shall also furnish or cause to be furnished to Financial Security:

 

(i) Annual Financial Statements. As soon as available, and in any event within
120 days after the close of each fiscal year of AmeriCredit, the audited balance
sheets of AmeriCredit as of the end of such fiscal year and the audited
statements of income, shareholders’ equity and cash flows of AmeriCredit for
such fiscal year, all in reasonable detail and stating in comparative form the
respective figures for the corresponding date and period in the preceding fiscal
year, prepared in accordance with generally accepted accounting principles,
consistently applied, and accompanied by the certificate of independent
accountants (which shall be a nationally recognized firm or otherwise acceptable
to Financial Security) for AmeriCredit and by the certificate specified in
Section 2.11(c) hereof.

 

(ii) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the close of the first three quarters of each fiscal year
of AmeriCredit, the unaudited balance sheets of AmeriCredit as of the end of
each such quarter and the unaudited statements of income and cash flows of
AmeriCredit for the portion of the fiscal year then ended, all in reasonable
detail and stating in comparative form the respective figures for the
corresponding date and period in the preceding fiscal year, prepared in
accordance with generally accepted accounting principles, consistently applied
(subject to normal year-end adjustments), and accompanied by the certificate
specified in Section 2.11(c) hereof if such certificate is required to be
provided pursuant to such Section.

 

(iii) Accountants’ Reports. If a Special Event has occurred, upon the request of
Financial Security, the balance sheets of AmeriCredit as of the end of
AmeriCredit’s most recent fiscal year (and the most recent fiscal half) and the
statements of income, shareholders’ equity and cash flows of AmeriCredit for
such fiscal year (and for such half), all in reasonable detail and stating in
comparative form the respective figures for the corresponding date and period in
the preceding fiscal year, prepared in accordance with generally accepted
accounting principles, consistently applied, and, in the case of financial
statements as of the end of a fiscal year, audited and accompanied by the
certificate of independent accountants (which shall be a nationally recognized
firm or otherwise acceptable to Financial Security) for AmeriCredit.

 

(iv) Other Information. Promptly upon receipt thereof, copies of all reports,
statements, certifications, schedules, or other similar items delivered to or by
AmeriCredit pursuant to the terms of the Transaction Documents and, promptly
upon request, such other data as Financial Security may reasonably request;
provided, however, that AmeriCredit shall not be required to deliver any such
items if provision by some other party to Financial Security is required under

 

27



--------------------------------------------------------------------------------

the Transaction Documents unless such other party wrongfully fails to deliver
such item. AmeriCredit shall, upon the request of Financial Security, permit
Financial Security or its authorized agents to inspect its books and records as
they may relate to the Securities, the Receivables, the obligations of
AmeriCredit under the Transaction Documents or the Transaction. Such inspections
and discussions shall be conducted during normal business hours and shall not
unreasonably disrupt the business of AmeriCredit. The fees and expenses of
Financial Security or any such authorized agents shall be for the account of
AmeriCredit. In addition, AmeriCredit shall promptly (but in no case more than
30 days following issuance or receipt by a Commonly Controlled Entity) provide
to Financial Security a copy of all correspondence between a Commonly Controlled
Entity and the PBGC, IRS, Department of Labor or the administrators of a
Multiemployer Plan relating to any Reportable Event or the underfunded status,
termination or possible termination of a Plan or a Multiemployer Plan. The books
and records of AmeriCredit will be maintained at the address for it designated
herein for receipt of notices, unless it shall otherwise advise the parties
hereto in writing.

 

(v) AmeriCredit shall provide, or cause to be provided, to Financial Security an
executed original copy of each document executed in connection with the
Transaction within 30 days after the date of closing.

 

(c) Compliance Certificate. AmeriCredit shall deliver to Financial Security
concurrently with the delivery of the financial statements required pursuant to
Section 2.11(b)(i) hereof (and concurrently with the delivery of the financial
statements required pursuant to Section 2.11(b)(ii) hereof, if a Special Event
has occurred), a certificate signed by an officer of AmeriCredit stating that
the attached financial reports submitted in accordance with Section 2.11(b)(i)
or (ii) hereof, as applicable, are complete and correct in all material respects
and present fairly the financial condition and results of operations of
AmeriCredit as of the dates and for the periods indicated, in accordance with
generally accepted accounting principles consistently applied (subject as to
interim statements to normal year-end adjustments).

 

(d) Notice of Material Events. AmeriCredit shall promptly inform Financial
Security in writing of the occurrence of any of the following:

 

(i) the submission of any claim or the initiation of any legal process,
litigation or administrative or judicial investigation (A) against AmeriCredit
pertaining to the Receivables in general, (B) with respect to a material portion
of the Receivables, or (C) in which a request has been made for certification as
a class action (or equivalent relief) that would involve a material portion of
the Receivables;

 

(ii) any change in the location of AmeriCredit’s principal office or any change
in the location of the books and records of AmeriCredit;

 

(iii) the occurrence of any Default or Special Event; or

 

28



--------------------------------------------------------------------------------

(iv) any other event, circumstance or condition that has resulted, or which
AmeriCredit reasonably believes is likely to result, in a Material Adverse
Change in respect of AmeriCredit (for purposes of the foregoing representation
and warranty, Material Adverse Change shall be determined only with respect to
AmeriCredit, but not any of its Subsidiaries individually).

 

(e) Further Assurances. AmeriCredit shall, upon the request of Financial
Security, from time to time, execute, acknowledge and deliver, or cause to be
executed, acknowledged and delivered, within thirty (30) days of such request,
such amendments hereto and such further instruments and take such further action
as may be reasonably necessary to effectuate the intention, performance and
provisions of the Transaction Documents. In addition, AmeriCredit agrees to
cooperate with S&P, Fitch and Moody’s in connection with any review of the
Transaction which may be undertaken by S&P, Fitch and Moody’s after the date
hereof.

 

(f) Corporate Existence. AmeriCredit shall maintain its corporate existence and
shall at all times continue to be duly organized under the laws of the State of
Texas and duly qualified and duly authorized (as described in Sections 2.10(a),
(b) and (c) hereof) and shall conduct its business in accordance with the terms
of its Certificate of Incorporation and Bylaws.

 

(g) Maintenance of Licenses. AmeriCredit shall maintain all licenses, permits,
charters and registrations which are material to the performance by it of its
obligations under this Agreement and each other Transaction Document to which is
a party or by which it is bound.

 

(h) Notice of Merger or Consolidation of Trust. AmeriCredit (i) shall promptly
inform Financial Security in writing of the occurrence of (a) the Trust
consolidating or merging with or into any other Person or (b) the Trust
conveying or transferring all or substantially all of its properties or assets,
including those included in the Trust Estate, to any Person, as set forth in
Section 3.10 of the Indenture; and (ii) shall obtain the necessary consents of
Financial Security to effect such actions.

 

(i) For so long as AmeriCredit has any securitization transactions (including
warehouse facilities) outstanding as to which Financial Security has provided
credit enhancements and any of the securitized receivables remain on
AmeriCredit’s consolidated balance sheet, AmeriCredit shall include disclosure
with respect to such on-balance sheet securitizations, in (i) any financial
statement provided to a creditor of AmeriCredit and (ii) all financial
statements included as part of its Form 10-Qs and Form 10-Ks subsequently filed
by AmeriCredit with the Commission, in a form substantially as follows:
“AmeriCredit structures its securitization transactions and its warehouse
facilities as secured financings that do not meet the accounting criteria for
sale of finance receivables. Accordingly, following a securitization or the
pledging of receivables to a warehouse facility, the finance receivables are
transferred to special purpose finance subsidiaries of the AmeriCredit and the
related securitization notes payable or warehouse credit, issued by special
purpose finance subsidiaries, remain on the consolidated balance sheet. While
these subsidiaries are included in AmeriCredit’s consolidated financial

 

29



--------------------------------------------------------------------------------

statements, these subsidiaries are separate legal entities and the finance
receivables and other assets held by them are legally owned by these
subsidiaries, are available to satisfy the related securitization notes payable
or the warehouse credit issued and are not available to creditors of AmeriCredit
or its other subsidiaries.”

 

Section 2.12 Negative Covenants of AmeriCredit. AmeriCredit hereby agrees,
during the Term of this Agreement, unless Financial Security shall otherwise
expressly consent in writing, as follows:

 

(a) Impairment of Rights. AmeriCredit shall not take any action, or fail to take
any action, if such action or failure to take action may (i) interfere with the
enforcement of any rights under the Transaction Documents that are material to
the rights, benefits or obligations of the Trustee, the Certificateholder or
Financial Security, (ii) result in a Material Adverse Change in respect of the
Receivables or (iii) impair the ability of AmeriCredit to perform its respective
obligations under the Transaction Documents, including any consolidation, merger
with any Person or any transfer of all or any material amount of the assets of
AmeriCredit to any other Person if such consolidation, merger or transfer would
materially impair the net worth of AmeriCredit or any successor Person
obligated, after such event, to perform such Person’s obligations under the
Transaction Documents.

 

(b) Waiver, Amendments, Etc. AmeriCredit shall not waive, modify or amend, or
consent to any waiver, modification or amendment of, any of the provisions of
any of the Transaction Documents.

 

(c) Insolvency. AmeriCredit shall not commence with respect to the Company,
Funding Trust or AFS Funding, any case, proceeding or other action (i) under any
existing or future law of any jurisdiction, domestic or foreign, relating to the
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to any of the Company, the Trust, Funding
Trust or AFS Funding, as the case may be, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, corporation or
other relief with respect to any of the Company, the Trust, Funding Trust or AFS
Funding, as the case may be, or (ii) seeking appointment of a receiver, trustee,
custodian or other similar official for any of the Trust, the Company, the Trust
or AFS Funding, as the case may be, or for all or any substantial part of their
respective assets, or make a general assignment for the benefit of their
respective creditors. AmeriCredit shall not take any action in furtherance of,
or indicating the consent to, approval of, or acquiescence in any of the acts
set forth above.

 

(d) Compliance with Anti-Money Laundering Laws. AmeriCredit will not employ any
practice, procedure or policy in the conduct of its business that would
constitutes a material violation of any anti-money laundering law or regulation
(including without limitation, the USA PATRIOT Act, Public Law No. 107-56
(2001), and regulations promulgated thereunder) applicable to AmeriCredit.

 

30



--------------------------------------------------------------------------------

ARTICLE III

 

THE POLICIES; REIMBURSEMENT; INDEMNIFICATION

 

Section 3.1 Issuance of the Policy. Financial Security agrees to issue the
Policy subject to satisfaction of the conditions precedent set forth in Appendix
A hereto.

 

Section 3.2 Payment of Fees and Premium.

 

(a) [Reserved].

 

(b) Legal Fees. On the Date of Issuance, AmeriCredit shall pay or cause to be
paid legal fees and disbursements incurred by Financial Security in connection
with the issuance of the Policy up to an amount equal to $30,000.00, plus
disbursements, unless otherwise agreed between AmeriCredit and Financial
Security.

 

(c) Rating Agency Fees. The initial fees of S&P, Moody’s and Fitch with respect
to the Securities and the transactions contemplated hereby shall be paid by
AmeriCredit in full on the Date of Issuance, or otherwise provided for to the
satisfaction of Financial Security. All periodic and subsequent fees of S&P,
Moody’s or Fitch with respect to, and directly allocable to, the Securities
shall be for the account of, and shall be billed to, AmeriCredit. The fees for
any other rating agency shall be paid by the party requesting such other
agency’s rating, unless such other agency is a substitute for S&P, Moody’s or
Fitch in the event that S&P, Moody’s or Fitch is no longer rating the
Securities, in which case the cost for such substitute agency shall be paid by
AmeriCredit.

 

(d) Auditors’ Fees. In the event that Financial Security’s auditors are required
to provide information or any consent in connection with the Offering Document
prepared prior to the Date of Issuance, fees therefor not exceeding $4,000.00
shall be paid by AmeriCredit. AmeriCredit shall pay on demand any additional
fees of Financial Security’s auditors payable in respect of any Offering
Document that are incurred after the Date of Issuance. It is understood that
Financial Security’s auditors shall not incur any additional fees in respect of
future Offering Documents except at the request of or with the consent of
AmeriCredit.

 

(e) Premium. In consideration of the issuance by Financial Security of the
Policy, Financial Security shall be entitled to receive the Premium as and when
due in accordance with the terms of the Premium Letter first (i) in accordance
with the provisions of Section 5.7(b) of the Sale and Servicing Agreement and
(ii) to the extent such amounts are insufficient, directly from AmeriCredit. The
Premium paid under the Sale and Servicing Agreement shall be nonrefundable
without regard to whether Financial Security makes any payment under the Policy
or any other circumstances relating to the Securities or provision being made
for payment of the Securities prior to maturity.

 

Section 3.3 Reimbursement and Additional Payment Obligation. AmeriCredit agrees
to pay to Financial Security the following amounts as and when incurred:

 

(a) a sum equal to the total of all amounts paid by Financial Security under the
Policy;

 

31



--------------------------------------------------------------------------------

(b) any and all out-of-pocket charges, fees, costs and expenses that Financial
Security or its affiliates may reasonably pay or incur, including, but not
limited to, attorneys’ and accountants’ fees and expenses, in connection with
(i) in the event of payments under the Policy, any accounts established to
facilitate payments under the Policy, to the extent Financial Security has not
been immediately reimbursed on the date that any amount is paid by Financial
Security under the Policy, or other administrative expenses relating to such
payments under the Policy, (ii) the prepayment of any borrowings made or
implementation or cancellation of any financial contracts for limiting interest
rate risk (including, without limitation, any interest rate swaps and hedges)
entered into in connection with, or (following an Event of Default) in
anticipation of, funding payments under the Policy, (iii) the enforcement,
defense or preservation of any rights in respect of any of the Transaction
Documents, including defending, monitoring or participating in any litigation or
proceeding (including any insolvency or bankruptcy proceeding in respect of any
Transaction participant or any affiliate thereof) relating to any of the
Transaction Documents, any party to any of the Transaction Documents or the
Transaction, (iv) any amendment, waiver or other action with respect to, or
related to, any Transaction Document whether or not executed or completed, or
(v) any review or investigation made by Financial Security in those
circumstances where its approval or consent is sought under any of the
Transaction Documents; costs and expenses shall include the reasonable fees and
expenses charged by Transaction Services Corporation, an affiliate of Financial
Security, spent in connection with the actions described in clause (iii) above;

 

(c) interest on any and all amounts described in Section 3.3(a) or Section
3.2(b), or in connection with any Optional Deposit by Financial Security, from
the date due to Financial Security pursuant to the provisions hereof until
payment thereof in full, payable to Financial Security at the Late Payment Rate
per annum; and

 

(d) any payments made by Financial Security on behalf of, or advanced to, the
Company, in its capacity as Servicer, or the Trustee, including, without
limitation, any amounts payable by the Company, in its capacity as Servicer, or
the Trustee pursuant to the Securities or any other Transaction Documents; and
any payments made by Financial Security as, or in lieu of, any servicing,
management, trustee, custodial or administrative fees payable, in the sole
discretion of Financial Security to third parties in connection with the
Transaction.

 

All such amounts are to be immediately due and payable without demand, in full,
without any requirement on the part of Financial Security to seek reimbursement
of such amounts from any other source of reimbursement or indemnity or to
allocate such amount to any other transaction that may have benefited from the
expenditure of such amounts.

 

Section 3.4 Certain Obligations Not Recourse to AmeriCredit. Notwithstanding any
provision of Section 3.3 to the contrary, the payment obligations provided in
Section 3.3(a), 3.3(b)(ii) and 3.3(d) (to the extent of advances to the Trustee
in respect of

 

32



--------------------------------------------------------------------------------

payments on the Securities), in each case, to the extent that such payment
obligations do not arise from any failure or default in performance by an
AmeriCredit Party of any of its obligations under the Transaction Documents, and
any interest on the foregoing in accordance with Section 3.3(c), shall not be
recourse to AmeriCredit, but shall be payable in the manner and in accordance
with priorities provided in the Sale and Servicing Agreement.

 

Section 3.5 Indemnification.

 

(a) Indemnification by AmeriCredit. In addition to any and all rights of
reimbursement, indemnification, subrogation and any other rights pursuant hereto
or under law or in equity, each AmeriCredit Party agrees to pay, and to protect,
indemnify and save harmless, Financial Security and its officers, directors,
shareholders, employees, agents and each Person, if any, who controls Financial
Security within the meaning of either Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act, from and against any and all claims,
losses, liabilities (including penalties), actions, suits, judgments, demands,
damages, costs or expenses (including, without limitation, fees and expenses of
attorneys, consultants and auditors and reasonable costs of investigations) of
any nature arising out of or relating to the transactions contemplated by the
Transaction Documents by reason of:

 

(i) the negligence, bad faith, willful misconduct, misfeasance, malfeasance or
theft committed by any director, officer, employee or agent of the Trust,
AmeriCredit, the Company, or Funding Trust, as the case may be;

 

(ii) the breach by the Trust, AmeriCredit, the Company or Funding Trust, as the
case may be, of any representation, warranty or covenant under any of the
Transaction Documents or the occurrence, in respect of the Trust, AmeriCredit,
the Company or Funding Trust, as the case may be, under any of the Transaction
Documents of any “event of default” or any event which, with the giving of
notice or the lapse of time or both, would constitute any “event of default”; or

 

(iii) any untrue statement or alleged untrue statement of a material fact
contained in any Offering Document or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as such claims arise out of or
are based upon any untrue statement or omission in information included in an
Offering Document and furnished by Financial Security in writing expressly for
use therein (all such information so furnished being referred to herein as
“Financial Security Information”), it being understood that, in respect of the
initial Offering Document, the Financial Security Information is limited to the
information included under the caption “The Insurer” and the financial
statements of Financial Security appended thereto.

 

(b) Conduct of Actions or Proceedings. If any action or proceeding (including
any governmental investigation) shall be brought or asserted against Financial
Security,

 

33



--------------------------------------------------------------------------------

any officer, director, shareholder, employee or agent of Financial Security or
any Person controlling Financial Security (individually, an “Indemnified Party”
and, collectively, the “Indemnified Parties”) in respect of which indemnity may
be sought from an AmeriCredit Party (the “Indemnifying Party”) hereunder,
Financial Security shall promptly notify the Indemnifying Party in writing, and
the Indemnifying Party shall assume the defense thereof, including the
employment of counsel satisfactory to Financial Security and the payment of all
expenses. An Indemnified Party shall have the right to employ separate counsel
in any such action and to participate in the defense thereof at the expense of
the Indemnified Party; provided, however, that the fees and expenses of such
separate counsel shall be at the expense of the Indemnifying Party if (i) the
Indemnifying Party has agreed to pay such fees and expenses, (ii) the
Indemnifying Party shall have failed to assume the defense of such action or
proceeding and employ counsel satisfactory to Financial Security in any such
action or proceeding or (iii) the named parties to any such action or proceeding
(including any impleaded parties) include both the Indemnified Party and the
Indemnifying Party, and the Indemnified Party shall have been advised by counsel
that (A) there may be one or more legal defenses available to it which are
different from or additional to those available to the Indemnifying Party and
(B) the representation of the Indemnifying Party and the Indemnified Party by
the same counsel would be inappropriate or contrary to prudent practice (in
which case, if the Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense of
such action or proceeding on behalf of such Indemnified Party, it being
understood, however, that the Indemnifying Party shall not, in connection with
any one such action or proceeding or separate but substantially similar or
related actions or proceedings in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the reasonable fees and
expenses of more than one separate firm of attorneys at any time for the
Indemnified Parties, which firm shall be designated in writing by Financial
Security). The Indemnifying Party shall not be liable for any settlement of any
such action or proceeding effected without its written consent to the extent
that any such settlement shall be prejudicial to the Indemnifying Party, but, if
settled with its written consent, or if there be a final judgment for the
plaintiff in any such action or proceeding with respect to which the
Indemnifying Party shall have received notice in accordance with this subsection
(b), the Indemnifying Party agrees to indemnify and hold the Indemnified Parties
harmless from and against any loss or liability by reason of such settlement or
judgment.

 

(c) Contribution. To provide for just and equitable contribution if the
indemnification provided by the Indemnifying Party is determined to be
unavailable for any Indemnified Party (other than due to application of this
Section), the Indemnifying Party shall contribute to the losses incurred by the
Indemnified Party on the basis of the relative fault of the Indemnifying Party,
on the one hand, and the Indemnified Party, on the other hand.

 

Section 3.6 Subrogation. Subject only to the priority of payment provisions of
the Sale and Servicing Agreement, each of the Trust, AmeriCredit, the Company
and Funding Trust acknowledges that, to the extent of any payment made by
Financial

 

34



--------------------------------------------------------------------------------

Security pursuant to the Policy, Financial Security is to be fully subrogated to
the extent of such payment and any additional interest due on any late payment,
to the rights of the Noteholders to any moneys paid or payable in respect of the
Notes, under the Transaction Documents or otherwise. Each of the Trust,
AmeriCredit, the Company and Funding Trust agrees to such subrogation and,
further, agrees to execute such instruments and to take such actions as, in the
sole judgment of Financial Security, are necessary to evidence such subrogation
and to perfect the rights of Financial Security to receive any moneys paid or
payable in respect of the Securities under the Transaction Documents or
otherwise.

 

ARTICLE IV

 

FURTHER AGREEMENTS

 

Section 4.1 Effective Date; Term of Agreement. This Agreement shall take effect
on the Date of Issuance and shall remain in effect until the later of (a) such
time as Financial Security is no longer subject to a claim under the Policy and
the Policy shall have been surrendered to Financial Security for cancellation
and (b) all amounts payable to Financial Security and the Certificateholder
under the Transaction Documents and under the Securities have been paid in full;
provided, however, that the provisions of Sections 3.2, 3.3 and 3.5 hereof shall
survive any termination of this Agreement.

 

Section 4.2 Obligations Absolute.

 

(a) The payment obligations of AmeriCredit hereunder shall be absolute and
unconditional, and shall be paid strictly in accordance with this Agreement
under all circumstances irrespective of (i) any lack of validity or
enforceability of, or any amendment or other modifications of, or waiver with
respect to, any of the Transaction Documents, the Securities or the Policy; (ii)
any exchange or release of any other obligations hereunder; (iii) the existence
of any claim, setoff, defense, reduction, abatement or other right which any of
the Trust, AmeriCredit, the Company or Funding Trust may have at any time
against Financial Security or any other Person; (iv) any document presented in
connection with the Policy proving to be forged, fraudulent, invalid or
insufficient in any respect, including any failure to strictly comply with the
terms of the Policy, or any statement therein being untrue or inaccurate in any
respect; (v) any failure of Funding Trust to receive the proceeds from the sale
of the Securities; (vii) any breach by the Trust, AmeriCredit, the Company or
Funding Trust of any representation, warranty or covenant contained in any of
the Transaction Documents; or (viii) any other circumstances, other than payment
in full, which might otherwise constitute a defense available to, or discharge
of, the Trust, AmeriCredit, the Company or Funding Trust in respect of any
Transaction Document.

 

(b) Each of the Trust, AmeriCredit, the Company and Funding Trust and any and
all others who are now or may become liable for all or part of the obligations
of AmeriCredit, the Company and Funding Trust under this Agreement agrees to be
bound by this Agreement and (i) to the extent permitted by law, waives and
renounces any and all redemption and exemption rights and the benefit of all
valuation and appraisement

 

35



--------------------------------------------------------------------------------

privileges against the indebtedness, if any, and obligations evidenced by any
Transaction Document or by any extension or renewal thereof; (ii) waives
presentment and demand for payment, notices of nonpayment and of dishonor,
protest of dishonor and notice of protest; (iii) waives all notices in
connection with the delivery and acceptance hereof and all other notices in
connection with the performance, default or enforcement of any payment hereunder
except as required by the Transaction Documents; (iv) waives all rights of
abatement, diminution, postponement or deduction, or to any defense other than
payment, or to any right of setoff or recoupment arising out of any breach under
any of the Transaction Documents, by any party thereto or any beneficiary
thereof, or out of any obligation at any time owing to AmeriCredit, the Company
or Funding Trust; (v) agrees that any consent, waiver or forbearance hereunder
with respect to an event shall operate only for such event and not for any
subsequent event; (vi) consents to any and all extensions of time that may be
granted by Financial Security with respect to any payment hereunder or other
provisions hereof and to the release of any security at any time given for any
payment hereunder, or any part thereof, with or without substitution, and to the
release of any Person or entity liable for any such payment; and (vii) consents
to the addition of any and all other makers, endorsers, guarantors and other
obligors for any payment hereunder, and to the acceptance of any and all other
security for any payment hereunder, and agrees that the addition of any such
obligors or security shall not affect the liability of the parties hereto for
any payment hereunder.

 

(c) Nothing herein shall be construed as prohibiting the Trust, AmeriCredit, the
Company or Funding Trust from pursuing any rights or remedies it may have
against any Person other than Financial Security in a separate legal proceeding.

 

Section 4.3 Assignments; Reinsurance; Third-Party Rights.

 

(a) This Agreement shall be a continuing obligation of the parties hereto and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. None of the Trust, AmeriCredit, the
Company or Funding Trust may assign its rights under this Agreement, or delegate
any of its duties hereunder, without the prior written consent of Financial
Security. Any assignment made in violation of this Agreement shall be null and
void.

 

(b) Financial Security shall have the right to give participations in its rights
under this Agreement and to enter into contracts of reinsurance with respect to
the Policy upon such terms and conditions as Financial Security may in its
discretion determine; provided, however, that no such participation or
reinsurance agreement or arrangement shall relieve Financial Security of any of
its obligations hereunder or under the Policy.

 

(c) In addition, Financial Security shall be entitled to assign or pledge to any
bank or other lender providing liquidity or credit with respect to the
Transaction or the obligations of Financial Security in connection therewith any
rights of Financial Security under the Transaction Documents or with respect to
any real or personal property or other interests pledged to Financial Security,
or in which Financial Security has a security interest, in connection with the
Transaction.

 

36



--------------------------------------------------------------------------------

(d) Except as provided herein with respect to participants and reinsurers,
nothing in this Agreement shall confer any right, remedy or claim, express or
implied, upon any Person, including, particularly, any Noteholder or the
Certificateholder, other than Financial Security, against the Trust,
AmeriCredit, the Company or Funding Trust, and all the terms, covenants,
conditions, promises and agreements contained herein shall be for the sole and
exclusive benefit of the parties hereto and their successors and permitted
assigns. None of the Indenture Trustee, the Owner Trustee nor any Noteholder or
the Certificateholder shall have any right to payment from any premiums paid or
payable hereunder or from any other amounts paid by AmeriCredit pursuant to
Section 3.2, 3.3 or 3.5 hereof.

 

Section 4.4 Liability of Financial Security. Neither Financial Security nor any
of its officers, directors or employees shall be liable or responsible for: (a)
the use which may be made of the Policy by the Indenture Trustee or the Owner
Trustee or for any acts or omissions of the Indenture Trustee or the Owner
Trustee in connection therewith or (b) the validity, sufficiency, accuracy or
genuineness of documents delivered to Financial Security (or its Fiscal Agent)
in connection with any claim under the Policy, or of any signatures thereon,
even if such documents or signatures should in fact prove to be in any or all
respects invalid, insufficient, fraudulent or forged (unless Financial Security
had actual knowledge thereof). In furtherance and not in limitation of the
foregoing, Financial Security (or its Fiscal Agent) may accept documents that
appear on their face to be in order, without responsibility for further
investigation.

 

Section 4.5 [Reserved].

 

Section 4.6 [Reserved].

 

ARTICLE V

 

EVENTS OF DEFAULT; REMEDIES

 

Section 5.1 Events of Default. The occurrence of any of the following events
shall constitute an Event of Default hereunder:

 

(a) any demand for payment shall be made under the Policy;

 

(b) any representation, warranty or covenant made by any of the Trust,
AmeriCredit, the Company, Funding Trust or AFS Funding under any of the
Transaction Documents, or in any certificate or report furnished under any of
the Transaction Documents, shall prove to be untrue or incorrect in any material
respect; provided, however, that if the Trust, AmeriCredit, the Company, Funding
Trust or AFS Funding, as the case may be, effectively cures any such defect in
any representation or warranty under any Transaction Document, or certificate or
report furnished under any Transaction Document, within the time period
specified in the relevant Transaction Document as the cure period therefor, such
defect shall not in and of itself constitute an Event of Default hereunder;

 

37



--------------------------------------------------------------------------------

(c) (i) any of the Trust, AmeriCredit, the Company or Funding Trust shall fail
to pay when due any amount payable under any of the Transaction Documents unless
such amounts are paid in full within any applicable cure period explicitly
provided for under the relevant Transaction Document; (ii) the Trust,
AmeriCredit, the Company, Funding Trust or AFS Funding shall have asserted that
any of the Transaction Documents to which it is a party is not valid and binding
on the parties thereto; or (iii) any court, governmental authority or agency
having jurisdiction over any of the parties to any of the Transaction Documents
or any property thereof shall find or rule that any material provision of any of
the Transaction Documents is not valid and binding on the parties thereto;

 

(d) any of the Trust, AmeriCredit, the Company, Funding Trust or AFS Funding
shall fail to perform or observe any other covenant or agreement contained in
any of the Transaction Documents (except for the obligations described under
clause (c)(i) above or clause (m) below) and such failure shall continue for a
period of 30 days after written notice given to the Trust or Funding Trust by
Financial Security (which notice shall be forwarded to AmeriCredit and the
Company by the Trust, Funding Trust or AFS Funding, provided however, that, such
forwarding shall not be a condition to the occurrence of an Event of Default
under this Section 5.1(d)), as the case may be; provided, however, that, if such
failure shall be of a nature that it cannot be cured within 30 days, such
failure shall not constitute an Event of Default hereunder if within such 30-day
period the Trust or Funding Trust, as the case may be, shall have given notice
to Financial Security of corrective action it proposes to take, which corrective
action is agreed in writing by Financial Security to be satisfactory and the
Trust or Funding Trust, as the case may be, shall thereafter pursue such
corrective action diligently until such default is cured;

 

(e) any of the Trust, AmeriCredit, the Company or Funding Trust shall fail to
pay its debts generally as they come due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors, or shall institute any proceeding seeking to adjudicate it
insolvent or seeking a liquidation, or shall take advantage of any insolvency
act, or shall commence a case or other proceeding naming it as debtor under the
United States Bankruptcy Code or similar law, domestic or foreign, or a case or
other proceeding shall be commenced against any of the Trust, AmeriCredit, the
Company or Funding Trust under the United States Bankruptcy Code or similar law,
domestic or foreign, or any proceeding shall be instituted against any of the
Trust, AmeriCredit, the Company or Funding Trust seeking liquidation of their
respective assets and such Person shall fail to take appropriate action
resulting in the withdrawal or dismissal of such proceeding within 30 days or
there shall be appointed or any of the Trust, AmeriCredit, the Company or
Funding Trust shall consent to, or acquiesce in, the appointment of a receiver,
liquidator, conservator, trustee or similar official in respect of such Person
or the whole or any substantial part of its respective properties or assets or
such Person shall take any corporate action in furtherance of any of the
foregoing;

 

(f) on any Insured Distribution Date, after taking into account the application
in accordance with Section 5.7(b) of the Sale and Servicing Agreement on the
related Distribution Date of the sum of Available Funds, any Deficiency Claim
Amount Deposits

 

38



--------------------------------------------------------------------------------

and any Accelerated Payment Amount Shortfall Deposits with respect to such
related Distribution Date and the amounts available in the Series 2005-C-F
Spread Account (prior to withdrawals therefrom in accordance with the terms of
the Spread Account Agreement and prior to any deposits into such Spread Account
from Spread Accounts related to any other Series), any amounts payable on such
related Distribution Date pursuant to clauses (i), (ii), (iii) or (v) of Section
5.7(b) of the Sale and Servicing Agreement have not been paid in full;

 

(g) the occurrence of a Section 5.1(g) Delinquency Ratio Test Failure as set
forth in the AmeriCredit 2005-C-F Letter Agreement;

 

(h) the occurrence of a Section 5.1(h) Cumulative Default Rate Test Failure as
set forth in the AmeriCredit 2005-C-F Letter Agreement;

 

(i) the occurrence of a Section 5.1(i) Cumulative Net Loss Rate Test Failure as
set forth in the AmeriCredit 2005-C-F Letter Agreement;

 

(j) the occurrence of a Servicer Termination Event under the Sale and Servicing
Agreement;

 

(k) the Trust becomes taxable as an association (or publicly traded partnership)
taxable as a corporation for federal or state income tax purposes;

 

(l) any default in the observance or performance of any covenant or agreement of
the Trust made in the Indenture (other than a default in the payment of the
interest or principal on any Note when due) or any representation or warranty of
the Trust made in the Indenture or in any certificate or other writing delivered
pursuant thereto or in connection therewith proving to have been incorrect in
any material respect as of the time when the same shall have been made, and such
default shall continue or not be cured, or the circumstance or condition in
respect of which such misrepresentation or warranty was incorrect shall not have
been eliminated or otherwise cured, for a period of 30 days after there shall
have been given, by registered or certified mail, to the Trust and the Indenture
Trustee by Financial Security, a written notice specifying such default or
incorrect representation or warranty and requiring it to be remedied; and

 

(m) the failure of the Company or Funding Trust to comply with Section 2.8(j) of
this Insurance Agreement.

 

Section 5.2 Remedies; Waivers.

 

(a) Upon the occurrence of an Event of Default, Financial Security may exercise
any one or more of the rights and remedies set forth below:

 

(i) exercise any rights and remedies available under the Transaction Documents
in its own capacity or in its capacity as the Person entitled to exercise the
rights of the Controlling Party under the Transaction Documents, including,
without limitation, its right to accelerate the Notes or to terminate the
Company and to appoint a successor Servicer; or

 

39



--------------------------------------------------------------------------------

(ii) take whatever action at law or in equity may appear necessary or desirable
in its judgment to enforce performance of any obligation of the Trust,
AmeriCredit, the Company or Funding Trust under the Transaction Documents.

 

(b) Unless otherwise expressly provided, no remedy herein conferred upon or
reserved is intended to be exclusive of any other available remedy, but each
remedy shall be cumulative and shall be in addition to other remedies given
under the Transaction Documents or existing at law or in equity. No delay or
failure to exercise any right or power accruing under any Transaction Document
upon the occurrence of any Event of Default or otherwise shall impair any such
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient. In order to entitle Financial Security to exercise any remedy
reserved to Financial Security in this Article, it shall not be necessary to
give any notice, other than such notice as may be expressly required in this
Article.

 

(c) If any proceeding has been commenced to enforce any right or remedy under
this Agreement and such proceeding has been discontinued or abandoned for any
reason, or has been determined adversely to Financial Security, then and in
every such case the parties hereto shall, subject to any determination in such
proceeding, be restored to their respective former positions hereunder, and,
thereafter, all rights and remedies of Financial Security shall continue as
though no such proceeding had been instituted.

 

(d) Financial Security shall have the right, to be exercised in its complete
discretion, to waive any covenant, Default or Event of Default or collection of
Premium Supplement by a writing setting forth the terms, conditions and extent
of such waiver signed by Financial Security and delivered to the Trust,
AmeriCredit, the Company or Funding Trust, as the case may be. Any such waiver
may only be effected in writing duly executed by Financial Security, and no
other course of conduct shall constitute a waiver of any provision hereof.
Unless such writing expressly provides to the contrary, any waiver so granted
shall extend only to the specific event or occurrence so waived and not to any
other similar event or occurrence.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1 Amendments, Etc. This Agreement may be amended, modified or
terminated only by written instrument or written instruments signed by the
parties hereto, provided that the Rating Agencies shall be notified in writing
of any such amendment, modification or termination in accordance with the notice
provisions set forth in the Sale and Servicing Agreement. No act or course of
dealing shall be deemed to constitute an amendment, modification or termination
hereof.

 

40



--------------------------------------------------------------------------------

Section 6.2 Notices. All demands, notices and other communications to be given
hereunder shall be in writing (except as otherwise specifically provided herein)
and shall be mailed by registered mail or personally delivered or telecopied to
the recipient as follows:

 

(a)    To Financial Security:

  

Financial Security Assurance Inc.

31 West 52nd Street

New York, NY 10019

Attention: Transaction Oversight Department

Re: Americredit Receivables –Backed Notes Series 2005-C-F

     Policy No. 51589-N      Confirmation:   (212) 826-0100      Telecopy Nos.:
  (212) 339-3518,          (212) 339-3529      (in each case in which notice or
other communication to Financial Security refers to an Event of Default, a claim
on the Policy or with respect to which failure on the part of Financial Security
to respond shall be deemed to constitute consent or acceptance, then a copy of
such notice or other communication should also be sent to the attention of each
of the General Counsel and the Head—Financial Guaranty Group and shall be marked
to indicate “URGENT MATERIAL ENCLOSED.”)

(b)    To AmeriCredit:

  

AmeriCredit Corp.

801 Cherry Street, Suite 3900

Fort Worth, Texas 76102

Attention: Chief Financial Officer

(c)    To the Company:

  

AmeriCredit Financial Services, Inc.

801 Cherry Street, Suite 3900

Fort Worth, Texas 76102

Attention: Chief Financial Officer

(d)    To Funding Trust:

  

AFS Funding Trust

c/o Deutsche Bank Trust Company Delaware

E.A. Delle Donne Corporate Center

Montgomery Building

1011 Centre Road

Wilmington, DE 19805-1266

         With a copy to:

  

AmeriCredit Financial Services, Inc.

801 Cherry Street, Suite 3900

Fort Worth, TX 76102

Attention: Chief Financial Officer

 

41



--------------------------------------------------------------------------------

(e)    To the Trust:

   AmeriCredit Automobile Receivables Trust 2005-C-F
c/o Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, DE 19890-0001

 

A party may specify an additional or different address or addresses by writing
mailed or delivered to the other party as aforesaid. All such notices and other
communications shall be effective upon receipt.

 

Section 6.3 Payment Procedure. In the event of any payment by Financial Security
for which it is entitled to be reimbursed or indemnified as provided above, each
of the Trust, AmeriCredit, the Company and Funding Trust agrees to accept the
voucher or other evidence of payment as prima facie evidence of the propriety
thereof and the liability therefor to Financial Security. All payments to be
made to Financial Security under this Agreement shall be made to Financial
Security in lawful currency of the United States of America in immediately
available funds to the account number provided in the Premium Letter before 1:00
p.m. (New York, New York time) on the date when due or as Financial Security
shall otherwise direct by written notice to the Trust, AmeriCredit, the Company
and Funding Trust. In the event that the date of any payment to Financial
Security or the expiration of any time period hereunder occurs on a day which is
not a Business Day, then such payment or expiration of time period shall be made
or occur on the next succeeding Business Day with the same force and effect as
if such payment was made or time period expired on the scheduled date of payment
or expiration date. Payments to be made to Financial Security under this
Agreement shall bear interest at the Late Payment Rate from the date due to the
date paid, and shall include interest on overdue interest, compounded monthly.

 

Section 6.4 Severability. In the event that any provision of this Agreement
shall be held invalid or unenforceable by any court of competent jurisdiction,
the parties hereto agree that such holding shall not invalidate or render
unenforceable any other provision hereof. The parties hereto further agree that
the holding by any court of competent jurisdiction that any remedy pursued by
any party hereto is unavailable or unenforceable shall not affect in any way the
ability of such party to pursue any other remedy available to it.

 

Section 6.5 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND THIS AGREEMENT AND ALL MATTERS ARISING OUT OF OR RELATING IN ANY WAY TO THIS
AGREEMENT SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK.

 

Section 6.6 Consent to Jurisdiction.

 

(a) THE PARTIES HERETO HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE

 

42



--------------------------------------------------------------------------------

SOUTHERN DISTRICT OF NEW YORK AND ANY COURT IN THE STATE OF NEW YORK LOCATED IN
THE CITY AND COUNTY OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT AND TO OR IN CONNECTION WITH
ANY OF THE TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREUNDER OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREE THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD OR DETERMINED IN SUCH NEW YORK STATE COURT OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. THE PARTIES HERETO AGREE
THAT A FINAL JUDGMENT IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HERETO HEREBY WAIVE AND AGREE NOT TO ASSERT BY WAY OF MOTION, AS A
DEFENSE OR OTHERWISE IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT
IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS, THAT THE SUIT,
ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE
SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THE TRANSACTION DOCUMENTS OR THE
SUBJECT MATTER THEREOF MAY NOT BE LITIGATED IN OR BY SUCH COURTS.

 

(b) To the extent permitted by applicable law, the parties hereto shall not seek
and hereby waive the right to any review of the judgment of any such court by
any court of any other nation or jurisdiction which may be called upon to grant
an enforcement of such judgment.

 

(c) Each of AmeriCredit, the Company and Funding Trust hereby irrevocably
appoints and designates The Prentice-Hall Corporation System, Inc., whose
address is 15 Columbus Circle, New York, New York 10023-7773, as its true and
lawful attorney and duly authorized agent for acceptance of service of legal
process. Each of AmeriCredit, the Company, and Funding Trust agrees that service
of such process upon such Person shall constitute personal service of such
process upon it.

 

(d) Nothing contained in the Agreement shall limit or affect Financial
Security’s right to serve process in any other manner permitted by law or to
start legal proceedings relating to any of the Transaction Documents against
AmeriCredit, the Company or Funding Trust or their property in the courts of any
jurisdiction.

 

Section 6.7 Consent of Financial Security. In the event that Financial
Security’s consent is required under any of the Transaction Documents, the
determination whether to grant or withhold such consent shall be made by
Financial Security in its sole discretion without any implied duty towards any
other Person, except as otherwise expressly provided therein.

 

43



--------------------------------------------------------------------------------

Section 6.8 Counterparts. This Agreement may be executed in counterparts by the
parties hereto, and all such counterparts shall constitute one and the same
instrument.

 

Section 6.9 Trial by Jury Waived. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH
ANY OF THE TRANSACTION DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREUNDER. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT IT
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THE TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY BY, AMONG OTHER THINGS, THIS WAIVER.

 

Section 6.10 Limited Liability. (a) No recourse under any Transaction Document
shall be had against, and no personal liability shall attach to, any officer,
employee, director, affiliate or shareholder of any party hereto, as such, by
the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise in respect of any of the Transaction
Documents, the Securities or the Policy, it being expressly agreed and
understood that each Transaction Document is solely a corporate obligation of
each party hereto, and that any and all personal liability, either at common law
or in equity, or by statute or constitution, of every such officer, employee,
director, affiliate or shareholder for breaches by any party hereto of any
obligations under any Transaction Document is hereby expressly waived as a
condition of and in consideration for the execution and delivery of this
Agreement.

 

(b) It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed and delivered by Wilmington Trust Company, not
individually or personally but solely as trustee of the Trust, in the exercise
of the powers and authority conferred and vested in it under the Trust
Agreement, (b) each of the representations, undertakings and agreements herein
made on the part of the Trust is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust Company but is
made and intended for the purpose of binding only the Trust and (c) under no
circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Trust or be liable for the breach
or failure of any obligation, representation, warranty or covenant made or
undertaken by the Trust under this Agreement or the other Transaction Documents.

 

Section 6.11 Entire Agreement. This Agreement, the Premium Letter and the Policy
set forth the entire agreement between the parties with respect to the subject
matter thereof, and this Agreement supersedes and replaces any agreement or
understanding that may have existed between the parties prior to the date hereof
in respect of such subject matter.

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Insurance and Indemnity Agreement, all as of the day and year first above
written.

 

FINANCIAL SECURITY ASSURANCE INC.

By:  

/s/ Ravi Gandhi

   

Authorized Officer

 

AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2005-C-F     by WILMINGTON TRUST
COMPANY, not in its individual capacity but solely as Owner Trustee

 

By:  

/s/ Joann A. Rozell

   

Title:

 

Assistant Vice President

AMERICREDIT FINANCIAL SERVICES, INC.

By:  

/s/ J. Michael May

   

Title:

 

Senior Vice President

AMERICREDIT CORP.

By:  

/s/ Sheli Fitzgerald

   

Title:

 

Vice President, Structured Finance

 

[Insurance Agreement Signature Page]



--------------------------------------------------------------------------------

AFS FUNDING TRUST By:   AMERICREDIT FINANCIAL SERVICES, INC., as Administrator

 

By:  

/s/ J. Michael May

   

Name:

 

J. Michael May

   

Title:

 

Senior Vice President

 

Acknowledged:

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:  

/s/ Marianna C. Stershic

Name:

 

Marianna C. Stershic

Title:

 

Vice President

 

[Insurance Agreement Signature Page]



--------------------------------------------------------------------------------

APPENDIX I

DEFINITIONS

 

“1994-A Issuer Stock Pledge Agreement” means the Stock Pledge Agreement, as
defined in the Series 1994-A Sale and Servicing Agreement.

 

“1995-A Issuer Stock Pledge Agreement” means the Stock Pledge Agreement, as
defined in the Series 1995-A Sale and Servicing Agreement.

 

“Administration Agreement” means the Administration Agreement dated as of August
15, 2002 between Funding Trust and the Company.

 

“AmeriCredit” means AmeriCredit Corp., a Texas corporation.

 

“AmeriCredit Parties” means each of AmeriCredit, the Company and Funding Trust.

 

“AmeriCredit 2005-C-F Letter Agreement” means that certain letter agreement
dated as of August 30, 2005 among Financial Security, Funding Trust, the Trust,
the Company, AmeriCredit and Wells Fargo Bank, National Association, as the same
may be amended, supplemented or otherwise modified in accordance with the terms
thereof.

 

“AFS Funding” means AFS Funding Corp., a Nevada corporation.

 

“Business Day” means any day other than a Saturday, Sunday, legal holiday or
other day on which commercial banking institutions in Fort Worth, Texas, New
York, New York, Minneapolis, Minnesota or the principal place of business of any
successor Servicer, successor Indenture Trustee, successor Owner Trustee or
successor Collateral Agent, are authorized or obligated by law, executive order
or governmental decree to be closed.

 

“Certificate” means the Certificate of Trust issued pursuant to the Trust
Agreement.

 

“Certificateholder” means the registered holder of the Certificate.

 

“Code” means the Internal Revenue Code of 1986, including, unless the context
otherwise requires, the rules and regulations thereunder, as amended from time
to time.

 

“Commission” means the Securities and Exchange Commission.

 

“Commonly Controlled Entity” means AmeriCredit and each entity, whether or not
incorporated, which is affiliated with AmeriCredit pursuant to Section 414(b),
(c), (m) or (o) of the Code.

 

“Company” means AmeriCredit Financial Services, Inc., a Delaware corporation.

 

I-1



--------------------------------------------------------------------------------

“Date of Issuance” means the date on which the Policy is issued as specified
therein.

 

“Default” means any event which results, or which with the giving of notice or
the lapse of time or both would result, in an Event of Default.

 

“Depositor” means Funding Trust in its capacity as Depositor under the Trust
Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, including,
unless the context otherwise requires, the rules and regulations thereunder, as
amended from time to time.

 

“Event of Default” means any event of default specified in Section 5.1 of the
Insurance Agreement.

 

“Expiration Date” means the final date of the Term Of The Policy, as specified
in the Policy.

 

“Financial Security” means Financial Security Assurance Inc., a New York stock
insurance company, its successors and assigns.

 

“Financial Statements” means with respect to AmeriCredit the consolidated
balance sheets as of June 30, 2005 and the statements of income, shareholder’s
equity and cash flows for the 12-month period then ended and the notes thereto
and the consolidated balance sheets as of each June 30, September 30, December
31 and March 31 thereafter, and the consolidated statements of income and cash
flows for the fiscal quarter then ended.

 

“Fiscal Agent” means the Fiscal Agent, if any, designated pursuant to the terms
of the Policy.

 

“Fitch” means Fitch Inc. and any successor thereto, and, if such corporation
shall for any reason no longer perform the functions of a securities rating
agency, “Fitch” shall be deemed to refer to any other nationally recognized
rating agency designated by Financial Security.

 

“Funding Trust” means AFS Funding Trust, a Delaware statutory trust.

 

“Funding Trust Agreement” means the Second Amended and Restated Trust Agreement,
dated as of August 15, 2002 between AFS Funding Corp. and Deutsche Bank Trust
Company Delaware (formerly known as Bankers Trust (Delaware)) as the same may be
amended from time to time.

 

“Indemnification Agreement” means the Indemnification Agreement dated as of the
date hereof among Financial Security, Funding Trust and the Representative, as
the same may be amended from time to time.

 

I-2



--------------------------------------------------------------------------------

“Indenture” means the Indenture dated as of August 17, 2005 between the Trust
and Wells Fargo Bank, National Association, as Trustee and Trust Collateral
Agent.

 

“Indenture Trustee” means Wells Fargo Bank, National Association, as trustee
under the Indenture, and any successor thereto as trustee under the Indenture.

 

“Insurance Agreement” means this Insurance and Indemnity Agreement dated as of
the date hereof, among Financial Security, the Trust, AmeriCredit, the Company
and Funding Trust, as the same may be amended from time to time.

 

“Insurance Agreement Event of Default” means any Event of Default specified in
Section 5.1.

 

“Insurance Agreement Indenture Cross Default” means an Event of Default
specified in clauses (a), (e), (f), (k), (l) or (m) of Section 5.1.

 

“Investment Company Act” means the Investment Company Act of 1940, including,
unless the context otherwise requires, the rules and regulations thereunder, as
amended from time to time.

 

“IRS” means the Internal Revenue Service.

 

“JPMorgan Chase Bank” means JPMorgan Chase Bank, a New York banking corporation.

 

“Late Payment Rate” means the lesser of (a) the greater of (i) the per annum
rate of interest, publicly announced from time to time by JPMorgan Chase Bank
principal office in the City of New York as its prime or base lending rate (any
change in such rate of interest to be effective on the date such change is
announced by JPMorgan Chase Bank plus 3%), and (ii) the then applicable highest
rate of interest on the Securities and (b) the maximum rate permissible under
applicable usury or similar laws limiting interest rates. The Late Payment Rate
shall be computed on the basis of the actual number of days elapsed over the
actual number of days in the current calendar year.

 

“Lender” means the lender named in the MBIA IV Security Agreement.

 

“Lien” means, as applied to the property or assets (or the income or profits
therefrom) of any Person, in each case whether the same is consensual or
nonconsensual or arises by contract, operation of law, legal process or
otherwise: (a) any mortgage, lien, pledge, attachment, charge, lease,
conditional sale or other title retention agreement, or other security interest
or encumbrance of any kind or (b) any arrangement, express or implied, under
which such property or assets are transferred, sequestered or otherwise
identified for the purpose of subjecting or making available the same for the
payment of debt or performance of any other obligation in priority to the
payment of the general, unsecured creditors of such Person.

 

“Lockbox Agreement” means the Lockbox Agreement, as defined in the Sale and
Servicing Agreement.

 

I-3



--------------------------------------------------------------------------------

“Master Trust Indenture” means the Second Amended and Restated Indenture dated
as of November 5, 2003, by and among AmeriCredit Master Trust and JPMorgan
Chase, as successor in interest to, Bank One, as the same may be amended from
time to time.

 

“Material Adverse Change” means, (a) in respect of any Person, a material
adverse change in (i) the business, financial condition, results of operations
or properties of such Person or any of its Subsidiaries or (ii) the ability of
such Person to perform its obligations under any of the Transaction Documents to
which it is a party and (b) in respect of the Receivables, a material adverse
change in (i) the value or marketability of the Receivables, taken as a whole,
or (ii) the probability that amounts now or hereafter due in respect of a
material portion of the Receivables will be collected on a timely basis.

 

“MBIA” means MBIA Insurance Corporation.

 

“MBIA IV Security Agreement” means the Security Agreement dated as of October 1,
2004, by and among AmeriCredit MTN Receivables Trust IV, the Company,
AmeriCredit MTN Corp. IV and JPMorgan Chase, as the same may be amended from
time to time.

 

“Moody’s” means Moody’s Investors Service, a Delaware corporation, and any
successor thereto, and, if such corporation shall for any reason no longer
perform the functions of a securities rating agency, “Moody’s” shall be deemed
to refer to any other nationally recognized rating agency designated by
Financial Security.

 

“Multiemployer Plan” means a multiemployer plan (within the meaning of Section
4001(a)(3) of ERISA) in respect of which a Commonly Controlled Entity makes
contributions or has liability.

 

“Noteholders” means the registered holders of the Notes.

 

“Notes” means the Trust’s $182,000,000 Class A-1 3.8445% Asset Backed Notes,
$271,000,000 Class A-2 4.31% Asset Backed Notes, $356,000,000 Class A-3 4.47%
Asset Backed Notes and $291,000,000 Class A-4 4.63% Asset Backed Notes issued
pursuant to the Series 2005-C-F Indenture.

 

“Notice of Claim” means a Notice of Claim and Certificate in the form attached
as Exhibit A to Endorsement No. 1 to the Policy.

 

“Offering Document” means the Prospectus dated January 7, 2005, and the
Prospectus Supplement dated August 15, 2005 relating to the Securities and any
amendment or supplement thereto and any other offering document in respect of
the Securities that makes reference to the Policy.

 

“Other Transactions” means the AmeriCredit Automobile Receivables Trust 2001-B
transaction, the AmeriCredit Automobile Receivables Trust 2001-C transaction,
the AmeriCredit Automobile Receivables Trust 2001-D transaction and the
AmeriCredit Automobile Receivables Trust 2002-A transaction, the AmeriCredit
Automobile

 

I-4



--------------------------------------------------------------------------------

Receivables Trust 2002-B transaction, the AmeriCredit Automobile Receivables
Trust 2002-C transaction, the AmeriCredit Automobile Receivables Trust 2002-D
transaction, the AmeriCredit Automobile Receivables Trust 2003-C-F transaction,
the AmeriCredit Automobile Receivables Trust 2004-A-F transaction and the
AmeriCredit Automobile Receivables Trust 2004-D-F transaction.

 

“Owner Trustee” means Wilmington Trust Company as owner trustee under the Trust
Agreement, and any successor thereto as owner trustee under the Trust Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency,
corporation or instrumentality of the United States to which the duties and
powers of the Pension Benefit Guaranty Corporation are transferred.

 

“Person” means an individual, joint stock company, trust, unincorporated
association, joint venture, corporation, business or owner trust, partnership or
other organization or entity (whether governmental or private).

 

“Plan” means any pension plan (other than a Multiemployer Plan) covered by Title
IV of ERISA, which is maintained by a Commonly Controlled Entity or in respect
of which a Commonly Controlled Entity has liability.

 

“Policy” means the financial guaranty insurance policy, including any
endorsements thereto, issued by Financial Security with respect to the
Securities substantially in the form attached as Annex I to the Insurance
Agreement.

 

“Premium” means the premium payable in accordance with Section 3.2 of this
Agreement and the Premium Supplement, if any.

 

“Premium Letter” means the side letter between Financial Security and
AmeriCredit dated the Date of Issuance in respect of the premium (including
Premium Supplement) payable by AmeriCredit in consideration of the issuance of
the Policy.

 

“Premium Supplement” means a non-refundable premium, in addition to the premium
payable in accordance with Section 3.2 of this Agreement, accruing to Financial
Security in monthly installments commencing on the date of the occurrence of an
Event of Default whether or not an Event of Default shall have been declared and
on each monthly anniversary thereof in accordance with the terms set forth in
the Premium Letter.

 

“Provided Documents” means the Transaction Documents and any documents,
agreements, instruments, schedules, certificates, statements, cash flow
schedules, number runs or other writings or data furnished to Financial Security
by or on behalf of AmeriCredit, the Company, AFS Funding or Funding Trust with
respect to itself, its respective Subsidiaries, the Receivables or the
Transaction.

 

“Purchase Agreement” means the Purchase Agreement, dated as of August 17, 2005,
by and between the Company and Funding Trust.

 

“Receivable” has the meaning provided in the Sale and Servicing Agreement.

 

I-5



--------------------------------------------------------------------------------

“Release of Security Interests” means the Release of Security Interests, dated
as of August 30, 2005, by JPMorgan Chase Bank, on behalf of the Lender is
releasing the security interest in the Receivables identified on Exhibit A
thereto and authorizing the filing of UCC financing statements to be filed in
such locations as are required to evidence the release of the security interest
in such Receivables.

 

“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder.

 

“Representative” means Deutsche Bank Securities Inc., as representative of the
Underwriters.

 

“Restrictions on Transferability” means, as applied to the property or assets
(or the income or profits therefrom) of any Person, in each case whether the
same is consensual or non-consensual or arises by contract, operation of law,
legal process or otherwise, any material condition to, or restriction on, the
ability of such Person or any transferee therefrom to sell, assign, transfer or
otherwise liquidate such property or assets in a commercially reasonable time
and manner or which would otherwise materially deprive such Person or any
transferee therefrom of the benefits of ownership of such property or assets.

 

“Sale and Servicing Agreement” means the Sale and Servicing Agreement dated as
of August 17, 2005 among the Trust, AmeriCredit Financial Services, Inc., as
Servicer, Funding Trust and Wells Fargo Bank, National Association, as Backup
Servicer and Trust Collateral Agent.

 

“Securities” means the Notes.

 

“Securities Act” means the Securities Act of 1933, including, unless the context
otherwise requires, the rules and regulations thereunder, as amended from time
to time.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, including,
unless the context otherwise requires, the rules and regulations thereunder, as
amended from time to time.

 

“Servicer” means the Servicer, in its capacity as Servicer under the Sale and
Servicing Agreement.

 

“S&P” means Standard & Poor’s Ratings Service, a division of McGraw-Hill
Corporation, and any successor thereto, and, if such corporation shall for any
reason no longer perform the functions of a securities rating agency, “S&P”
shall be deemed to refer to any other nationally recognized rating agency
designated by Financial Security.

 

“Special Event” means the occurrence of any one of the following: (a) an Event
of Default under this Agreement has occurred and is continuing, (b) a Cumulative
Default Test Failure, Delinquency Test Failure or Cumulative Net Loss Test
Failure (each as defined in the Spread Account Agreement) has occurred and is
continuing, (c) any legal proceeding or binding arbitration is instituted with
respect to the Transaction, (d) any

 

I-6



--------------------------------------------------------------------------------

governmental or administrative investigation, action or proceeding is instituted
that would, if adversely decided, result in a Material Adverse Change in respect
of AmeriCredit, the Company, Funding Trust or the Receivables, or (e) Financial
Security pays a claim under the Policy.

 

“Spread Account Agreement” means the Spread Account Agreement, as amended and
restated as of May 11, 1998, and as further amended and restated as of September
10, 2003 among Financial Security, Funding Trust, the collateral agents named
therein and the trustees specified therein, as the same may be amended,
supplemented or otherwise modified in accordance with the terms thereof.

 

“Subsidiary” means, with respect to any Person, any corporation of which a
majority of the outstanding shares of capital stock having ordinary voting power
for the election of directors is at the time owned by such Person directly or
through one or more Subsidiaries.

 

“Term of this Agreement” shall be determined as provided in Section 4.01 of this
Agreement.

 

“Term Of The Policy” has the meaning provided in the Policy.

 

“Transaction” means the transactions contemplated by the Transaction Documents,
including the transactions described in the Offering Document.

 

“Transaction Documents” means this Agreement, the AmeriCredit 2005-C-F Letter
Agreement, the Trust Agreement, the Indenture, the Sale and Servicing Agreement,
the Underwriting Agreement, the Indemnification Agreement, the Purchase
Agreement, the Subsequent Purchase Agreement, any Custodian Agreement, the
Premium Letter, the Lockbox Agreement, the Spread Account Agreement, the Funding
Trust Agreement, the Administration Agreement.

 

“Trust” means AmeriCredit Automobile Receivables Trust 2005-C-F created by the
Trust Agreement.

 

“Trust Agreement” means the Trust Agreement dated as of August 9, 2005, as
amended as of August 17, 2005 between Funding Trust and Wilmington Trust Company
as Owner Trustee.

 

“Trust Property” has the meaning under the Sale and Servicing Agreement.

 

“Underfunded Plan” means any Plan that has an Underfunding.

 

“Underfunding” means, with respect to any Plan, the excess, if any, of (a) the
present value of all benefits under the Plan (based on the assumptions used to
fund the Plan pursuant to Section 412 of the Code) as of the most recent
valuation date over (b) the fair market value of the assets of such Plan as of
such valuation date.

 

I-7



--------------------------------------------------------------------------------

“Underwriters” means Deutsche Bank Securities Inc., Wachovia Capital Markets,
LLC, J.P. Morgan Securities Inc., Lehman Brothers Inc., Morgan Stanley & Co.
Incorporated and UBS Securities LLC as underwriters.

 

“Underwriting Agreement” means the Underwriting Agreement, dated as of August
15, 2005 between the Company, Funding Trust and the Representative.

 

“Wells Fargo” means Wells Fargo Bank, National Association and any successors or
assigns.

 

I-8



--------------------------------------------------------------------------------

ANNEX I

 

TO

 

INSURANCE AND INDEMNITY AGREEMENT

FORM OF NOTE POLICY



--------------------------------------------------------------------------------

ENDORSEMENT NO. 1 TO

FINANCIAL GUARANTY INSURANCE POLICY

 

FINANCIAL SECURITY

   31 West 52nd Street

ASSURANCE INC.

   New York, New York 10019

 

OBLIGOR:    AmeriCredit Automobile Receivables Trust 2005-C-F OBLIGATIONS:   
$182,000,000 Class A-1 3.8445% Asset Backed Notes, Series 2005-C-F     
$271,000,000 Class A-2 4.31% Asset Backed Notes, Series 2005-C-F     
$356,000,000 Class A-3 4.47% Asset Backed Notes, Series 2005-C-F     
$291,000,000 Class A-4 4.63% Asset Backed Notes, Series 2005-C-F Policy No.:   
51669-N Date of Issuance:    August 30, 2005

 

1. Definitions. For all purposes of this Policy, the terms specified below shall
have the meanings or constructions provided below. Capitalized terms used herein
and not otherwise defined herein shall have the meanings provided in the
Indenture or the Sale and Servicing Agreement unless otherwise specified.

 

“Business Day” means any day other than a Saturday, Sunday, legal holiday or
other day on which commercial banking institutions in Wilmington, Delaware, Fort
Worth, Texas, New York City, New York, Minneapolis, Minnesota or any other
location of any successor Servicer, successor Owner Trustee or successor Trust
Collateral Agent are authorized or obligated by law, executive order or
governmental decree to be closed.

 

“Holder” shall have the meaning set forth in the Indenture; provided, however
that “Holder” shall not include the Obligor or any affiliates or successors
thereof in the event the Obligor, or any such affiliate or successor, is a
registered or beneficial owner of the Obligations.

 

“Indenture” means the Indenture, dated as of August 17, 2005, between the
Obligor and Wells Fargo Bank, National Association, as Trustee and Trust
Collateral Agent, as amended from time to time with the consent of Financial
Security.

 

“Indenture Trustee” means Wells Fargo Bank, National Association, in its
capacity as Trustee under the Indenture and any successor in such capacity.

 

“Policy” means this Financial Guaranty Insurance Policy and includes each
endorsement thereto.

 

“Receipt” and “Received” mean actual delivery to Financial Security and to the
Fiscal Agent (as defined below), if any, prior to 12:00 noon, New York City
time, on a Business Day; delivery either on a day that is not a Business Day, or
after 12:00 noon, New York City time, shall be deemed to be receipt on the next
succeeding Business Day.



--------------------------------------------------------------------------------

Policy No.: 51669 -N    Date of Issuance: August 30, 2005

 

If any notice or certificate given hereunder by the Trust Collateral Agent is
not in proper form or is not properly completed, executed or delivered, or
contains any misstatement, it shall be deemed not to have been Received, and
Financial Security or its Fiscal Agent shall promptly so advise the Trust
Collateral Agent and the Trust Collateral Agent may submit an amended notice.

 

“Sale and Servicing Agreement” means the Sale and Servicing Agreement dated as
of August 17, 2005 among the Obligor, AmeriCredit Financial Services, Inc., as
Servicer, AFS Funding Trust, as Seller and Wells Fargo Bank, National
Association, as Backup Servicer and Trust Collateral Agent, as such agreement
may be amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof.

 

“Scheduled Payments” means, as to each Insured Distribution Date, payments which
are required to be made to Holders in accordance with the original terms of the
Obligations when issued and without regard to any subsequent amendment or
modification of the Obligations or of the Indenture except amendments or
modifications to which Financial Security has given its prior written consent,
which payments are (i) the Noteholders’ Interest Distributable Amount with
respect to the related Distribution Date, (ii) the Noteholders’ Remaining Parity
Deficit Amount with respect to the related Distribution Date and (iii) with
respect to the Final Scheduled Distribution Date for any class of Obligations,
the outstanding principal amount of such class on such Final Scheduled
Distribution Date, after taking into account reductions on such date of such
outstanding principal amount from all sources other than this Policy. Scheduled
Payments do not include payments which become due on an accelerated basis as a
result of (a) a default by the Obligor, (b) an election by the Obligor to pay
principal on an accelerated basis, (c) the occurrence of an Event of Default
under the Indenture or (d) any other cause, unless Financial Security elects, in
its sole discretion, to pay in whole or in part such principal due upon
acceleration, together with any accrued interest to the date of acceleration. In
the event Financial Security does not so elect, this Policy will continue to
guarantee payment on the Obligations in accordance with their original terms.
Scheduled Payments shall not include (x) any portion of a Noteholders’ Interest
Distributable Amount due to Holders because the appropriate notice and
certificate for payment in proper form as required by paragraph 2 hereof was not
timely Received by Financial Security or (y) any portion of a Noteholders’
Interest Distributable Amount due to Holders representing interest on any
Noteholders’ Interest Carryover Amount accrued from and including the date of
payment of the amount of such Noteholders’ Interest Carryover Amount, unless in
each case, Financial Security elects, in its sole discretion, to pay such amount
in whole or in part, pursuant hereto. Scheduled Payments shall not include any
amounts due in respect of the Obligations attributable to any increase in
interest rate, penalty or other sum payable by the Obligor by reason of any
default or event of default in respect of the Obligations, or by reason of any
deterioration of the credit worthiness of the Obligor, nor shall Scheduled
Payments include, nor shall coverage be provided under this Policy in respect
of, any taxes, withholding or other charge with respect to any Holder imposed by
any governmental authority due in connection with the payment of any Scheduled
Payment to a Holder.

 

2



--------------------------------------------------------------------------------

Policy No.: 51669 -N    Date of Issuance: August 30, 2005

 

“Term Of This Policy” means the period from and including the Date of Issuance
to and including the date on which (i) all Scheduled Payments have been paid or
deemed to be paid within the meaning of Section 4.1 of the Indenture; (ii) any
period during which any Scheduled Payment could have been avoided in whole or in
part as a preference payment under applicable bankruptcy, insolvency,
receivership or similar law shall have expired and (iii) if any proceedings
requisite to avoidance as a preference payment have been commenced prior to the
occurrence of (i) and (ii), a final and nonappealable order in resolution of
each such proceeding has been entered.

 

“Trust Collateral Agent” means Wells Fargo Bank, National Association, in its
capacity as Trust Collateral Agent under the Indenture, acting as agent for the
Indenture Trustee in accordance with the terms of the Indenture, and any
successor in such capacity.

 

2. Notices and Conditions to Payment in Respect of Scheduled Payments. Following
Receipt by Financial Security of a notice and certificate from the Trust
Collateral Agent in the form attached as Exhibit A to this Endorsement,
Financial Security will pay any amount payable hereunder in respect of Scheduled
Payments on the Obligations out of the funds of Financial Security on the later
to occur of (a) 12:00 noon, New York City time, on the third Business Day
following such Receipt; and (b) 12:00 noon, New York City time, on the date on
which such payment is due on the Obligations. Payments due hereunder in respect
of Scheduled Payments will be disbursed to the Trust Collateral Agent by wire
transfer of immediately available funds.

 

Financial Security shall be entitled to pay any amount hereunder in respect of
Scheduled Payments on the Obligations, including any amount due on the
Obligations on an accelerated basis, whether or not any notice and certificate
shall have been Received by Financial Security as provided above; provided,
however, that by acceptance of this Policy the Trust Collateral Agent agrees to
provide to Financial Security, upon Financial Security’s request to the Trust
Collateral Agent, a notice and certificate in respect of any such payments made
by Financial Security. Financial Security shall be entitled to pay hereunder any
amount that becomes due on the Obligations on an accelerated basis at any time
or from time to time after such amount becomes due, in whole or in part, prior
to the scheduled date of payment thereof; Scheduled Payments insured hereunder
shall not include interest, in respect of principal paid hereunder on an
accelerated basis, accruing from and after the date of such payment of
principal. Financial Security’s obligations hereunder in respect of Scheduled
Payments shall be discharged to the extent funds are disbursed by Financial
Security as provided herein whether or not such funds are properly applied by
the Trust Collateral Agent.

 

3. Notices and Conditions to Payment in Respect of Scheduled Payments Avoided as
Preference Payments. If any Scheduled Payment is avoided as a preference payment
under applicable bankruptcy, insolvency, receivership or similar law, Financial
Security will pay such amount out of the funds of Financial Security on the
later of (a) the date when due to be paid pursuant to the Order referred to
below or (b) the first to occur of (i) the fourth Business Day following Receipt
by Financial Security from the Trust Collateral Agent of (A) a certified copy of
the order (the “Order”) of the court or

 

3



--------------------------------------------------------------------------------

Policy No.: 51669 -N    Date of Issuance: August 30, 2005

 

other governmental body that exercised jurisdiction to the effect that the
Holder is required to return Scheduled Payments made with respect to the
Obligations during the Term Of This Policy because such payments were avoidable
as preference payments under applicable bankruptcy law, (B) a certificate of the
Holder that the Order has been entered and is not subject to any stay and (C) an
assignment duly executed and delivered by the Holder, in such form as is
reasonably required by Financial Security, and provided to the Holder by
Financial Security, irrevocably assigning to Financial Security all rights and
claims of the Holder relating to or arising under the Obligations against the
estate of the Obligor or otherwise with respect to such preference payment or
(ii) the date of Receipt by Financial Security from the Trust Collateral Agent
of the items referred to in clauses (A), (B) and (C) above if, at least four
Business Days prior to such date of Receipt, Financial Security shall have
Received written notice from the Trust Collateral Agent that such items were to
be delivered on such date and such date was specified in such notice. Such
payment shall be disbursed to the receiver, conservator, debtor-in-possession or
trustee in bankruptcy named in the Order and not to the Trust Collateral Agent
or any Holder directly (unless a Holder has previously paid such amount to the
receiver, conservator, debtor-in-possession or trustee in bankruptcy named in
the Order, in which case such payment shall be disbursed to the Trust Collateral
Agent for distribution to such Holder upon proof of such payment reasonably
satisfactory to Financial Security). In connection with the foregoing, Financial
Security shall have the rights provided pursuant to Section 6.2 of the Sale and
Servicing Agreement.

 

4. Governing Law. This Policy shall be construed in accordance with, and this
Policy and all matters arising out of or relating in any way to this Policy
shall be governed by, the law of the state of New York.

 

5. Fiscal Agent. At any time during the Term Of This Policy, Financial Security
may appoint a fiscal agent (the “Fiscal Agent”) for purposes of this Policy by
written notice to the Trust Collateral Agent at the notice address specified in
the Indenture specifying the name and notice address of the Fiscal Agent. From
and after the date of receipt of such notice by the Trust Collateral Agent, (i)
copies of all notices and documents required to be delivered to Financial
Security pursuant to this Policy shall be simultaneously delivered to the Fiscal
Agent and to Financial Security and shall not be deemed Received until Received
by both, and (ii) all payments required to be made by Financial Security under
this Policy may be made directly by Financial Security or by the Fiscal Agent on
behalf of Financial Security. The Fiscal Agent is the agent of Financial
Security only and the Fiscal Agent shall in no event be liable to any Holder for
any acts of the Fiscal Agent or any failure of Financial Security to deposit, or
cause to be deposited, sufficient funds to make payments due under the Policy.

 

6. Waiver of Defenses. To the fullest extent permitted by applicable law,
Financial Security agrees not to assert, and hereby waives, for the benefit of
each Holder, all rights (whether by counterclaim, setoff or otherwise) and
defenses (including, without limitation, the defense of fraud), whether acquired
by subrogation, assignment or otherwise, to the extent that such rights and
defenses may be available to Financial Security to avoid payment of its
obligations under this Policy in accordance with the express provisions of this
Policy.

 

4



--------------------------------------------------------------------------------

Policy No.: 51669 -N    Date of Issuance: August 30, 2005

 

7. Notices. All notices to be given hereunder shall be in writing (except as
otherwise specifically provided herein) and shall be mailed by registered mail
or personally delivered or telecopied to Financial Security as follows:

 

Financial Security Assurance Inc.

31 West 52nd Street

New York, NY 10019

Attention: Managing Director - Transaction Oversight Department

Re: AmeriCredit Automobile Receivables Trust 2005-C-F

Policy No.: 51669-N

Telecopy No.: (212) 339-3518

Confirmation: (212) 826-0100

 

Financial Security may specify a different address or addresses by writing
mailed or delivered to the Trust Collateral Agent.

 

8. Priorities. In the event that any term or provision of the face of this
Policy is inconsistent with the provisions of this Endorsement, the provisions
of this Endorsement shall take precedence and shall be binding.

 

9. Exclusions From Insurance Guaranty Funds. This Policy is not covered by the
Property/Casualty Insurance Security Fund specified in Article 76 of the New
York Insurance Law. This Policy is not covered by the Florida Insurance Guaranty
Association created under Part II of Chapter 631 of the Florida Insurance Code.
In the event that Financial Security were to become insolvent, any claims
arising under this Policy are excluded from coverage by the California Insurance
Guaranty Association, established pursuant to Article 14.2 of Chapter 1 of Part
2 of Division 1 of the California Insurance Code.

 

10. Surrender of Policy. The Trust Collateral Agent shall surrender this Policy
to Financial Security for cancellation upon expiration of the Term Of This
Policy.

 

IN WITNESS WHEREOF, FINANCIAL SECURITY ASSURANCE INC. has caused this
Endorsement No. 1 to be executed by its Authorized Officer.

 

FINANCIAL SECURITY ASSURANCE INC.

By         Authorized Officer

 

5



--------------------------------------------------------------------------------

EXHIBIT A

 

To Endorsement No. 1

 

NOTICE OF CLAIM AND CERTIFICATE

 

(Letterhead of Trust Collateral Agent)

 

Financial Security Assurance Inc.

31 West 52nd Street

New York, NY 10019

 

  Re: AmeriCredit Automobile Receivables Trust 2005-C-F

 

The undersigned, a duly authorized officer of Wells Fargo Bank, National
Association (the “Trust Collateral Agent”), hereby certifies to Financial
Security Assurance Inc. (“Financial Security”), with reference to Financial
Guaranty Insurance Policy No. 51669-N dated August 30, 2005, (the “Policy”)
issued by Financial Security in respect of the $182,000,000 Class A-1 3.8445%
Asset Backed Notes, $271,000,000 Class A-2 4.31% Asset Backed Notes,
$356,000,000 Class A-3 4.47% Asset Backed Notes and $291,000,000 Class A-4 4.63%
Asset Backed Notes of the above-referenced Trust (the “Obligations”), that:

 

(i) The Trust Collateral Agent is the Trust Collateral Agent for the Holders
under the Indenture.

 

(ii) The sum of all amounts on deposit (or scheduled to be on deposit) in the
Note Distribution Account and available for distribution to the Holders pursuant
to the Indenture will be $             (the “Shortfall”) less than the aggregate
amount of Scheduled Payments due on                             .

 

(iii) The Trust Collateral Agent is making a claim under the Policy for the
Shortfall to be applied to the payment of Scheduled Payments.

 

(iv) The Trust Collateral Agent agrees that, following receipt of funds from
Financial Security, it shall (a) hold such amounts in trust and apply the same
directly to the payment of Scheduled Payments on the Obligations when due; (b)
not apply such funds for any other purpose; (c) not commingle such funds with
other funds held by the Trust Collateral Agent and (d) maintain an accurate
record of such payments with respect to each Obligation and the corresponding
claim on the Policy and proceeds thereof, and, if the Obligation is required to
be surrendered or presented for such payment, shall stamp on each such
Obligation the legend “$[insert applicable amount] paid by Financial Security
and the balance hereof has been cancelled and reissued” and then shall deliver
such Obligation to Financial Security.

 

(v) The Trust Collateral Agent, on behalf of the Holders, hereby assigns to
Financial Security (a) the rights of the Holders with respect to the Obligations
to the extent of any payments under the Policy and (b) any claims of amounts due
to the

 

A-1



--------------------------------------------------------------------------------

Holders in respect of securities law, fraud or other claims arising out of or
relating to the offer and sale of the Obligations. The foregoing assignments are
in addition to, and not in limitation of, rights of subrogation otherwise
available to Financial Security in respect of such payments. Payments to
Financial Security in respect of the foregoing assignments shall in all cases be
subject to and subordinate to the rights of the Holders to receive all Scheduled
Payments in respect of the Obligations. The Trust Collateral Agent shall take
such action and deliver such instruments as may be reasonably requested or
required by Financial Security to effectuate the purpose or provisions of this
clause (v).

 

(vi) The Trust Collateral Agent, on behalf of the Holders, hereby appoints
Financial Security as agent and attorney-in-fact for the Trust Collateral Agent
and each such Holder in any legal proceeding with respect to the Obligations.
The Trust Collateral Agent hereby agrees that, so long as an Insurer Default (as
defined in the Indenture) shall not exist, Financial Security may at any time
during the continuation of any proceeding by or against the Obligor under the
United States Bankruptcy Code or any other applicable bankruptcy, insolvency,
receivership, rehabilitation or similar law (an “Insolvency Proceeding”) direct
all matters relating to such Insolvency Proceeding, including without
limitation, (A) all matters relating to any claim in connection with an
Insolvency Proceeding seeking the avoidance as a preferential transfer of any
payment made with respect to the Obligations (a “Preference Claim”), (B) the
direction of any appeal of any order relating to any Preference Claim at the
expense of Financial Security but subject to reimbursement as provided in the
Insurance Agreement and (C) the posting of any surety, supersedeas or
performance bond pending any such appeal. In addition, the Trust Collateral
Agent hereby agrees that Financial Security shall be subrogated to, and the
Trust Collateral Agent on its behalf and on behalf of each Holder, hereby
delegates and assigns, to the fullest extent permitted by law, the rights of the
Trust Collateral Agent and each Holder in the conduct of any Insolvency
Proceeding, including, without limitation, all rights of any party to an
adversary proceeding or action with respect to any court order issued in
connection with any such Insolvency Proceeding.

 

(vii) Payment should be made by wire transfer directed to [SPECIFY ACCOUNT].

 

Unless the context otherwise requires, capitalized terms used in this Notice of
Claim and Certificate and not defined herein shall have the meanings provided in
the Policy.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Trust Collateral Agent has executed and delivered this
Notice of Claim and Certificate as of the     th day of             , 20    .

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trust Collateral Agent By    

Title

   

 

For Financial Security or Fiscal Agent Use Only Wire transfer sent on
                 By    

Confirmation Number                             

 

A-3



--------------------------------------------------------------------------------

APPENDIX A

 

TO INSURANCE AND INDEMNITY AGREEMENT

CONDITIONS PRECEDENT TO ISSUANCE OF THE POLICY

 

(a) Payment of Premium and Expenses; Premium Letter. Financial Security shall
have been paid, a nonrefundable Premium and shall have been reimbursed, for
other fees and expenses identified in Section 3.2 of this Agreement as payable
at closing and Financial Security shall have received a fully executed copy of
the Premium Letter.

 

(b) Transaction Documents. Financial Security shall have received a copy of each
of the Transaction Documents, in form and substance satisfactory to Financial
Security, duly authorized, executed and delivered by each party thereto. Without
limiting the foregoing, the provisions of the Sale and Servicing Agreement
relating to the payment to Financial Security of Premium due on the Policy and
the reimbursement to Financial Security of amounts paid under the Policy shall
be in form and substance acceptable to Financial Security in its sole
discretion.

 

(c) Certified Documents and Resolutions. Financial Security shall have received
a copy of (i) the certificate of incorporation and bylaws of each of
AmeriCredit, the Company, and AFS Funding and a copy of the Certificate of Trust
and the Funding Trust Agreement of Funding Trust and (ii) the resolutions of the
Board of Directors of each of AmeriCredit, the Company and AFS Funding and the
resolution of the equity owners of Funding Trust, authorizing the issuance of
the Securities and the execution, delivery and performance by AmeriCredit, the
Company, AFS Funding and Funding Trust of the Transaction Documents and the
transactions contemplated thereby, certified by the Secretary or an Assistant
Secretary of AmeriCredit, the Company, AFS Funding and Funding Trust, as the
case may be (which certificate shall state that such certificate of
incorporation, bylaws and resolutions are in full force and effect without
modification on the Date of Issuance).

 

(d) Incumbency Certificate. Financial Security shall have received a certificate
of the Authorized Officer, Secretary or an Assistant Secretary, as the case may
be, of each of the Owner Trustee, AmeriCredit, the Company, the Representative
and Funding Trust certifying the name and signatures of the officers of the
Owner Trustee, AmeriCredit, the Company, the Representative and Funding Trust,
as the case may be, authorized to execute and deliver the Transaction Documents
and that shareholder consent to the execution and delivery of such documents is
not necessary.

 

(e) Representations and Warranties; Certificate. The representations and
warranties of each of AmeriCredit, the Company and Funding Trust in this
Agreement shall be true and correct as of the Date of Issuance with respect to
such Person as if made on the Date of Issuance and Financial Security shall have
received a certificate of appropriate officers of the Owner Trustee,
AmeriCredit, the Company and Funding Trust, as the case may be, to that effect.



--------------------------------------------------------------------------------

(f) Opinions of Counsel. Financial Security shall have received opinions of
counsel addressed to Financial Security and S&P in respect of the Trust, the
Owner Trustee, AmeriCredit, the Company, Funding Trust, the other parties to the
Transaction Documents and the Transaction in form and substance satisfactory to
Financial Security, addressing such matters as Financial Security may reasonably
request, and the counsel providing each such opinion shall have been instructed
by its client to deliver such opinion to the addressees thereof.

 

(g) Approvals, Etc. Financial Security shall have received true and correct
copies of all approvals, licenses and consents, if any, including, without
limitation, the approval of the shareholders of AmeriCredit and the Company and
the approval of the equity owners of Funding Trust required in connection with
the Transaction.

 

(h) No Litigation, Etc. No suit, action or other proceeding, investigation, or
injunction or final judgment relating thereto, shall be pending or threatened
before any court or governmental agency in which it is sought to restrain or
prohibit or to obtain damages or other relief in connection with any of the
Transaction Documents or the consummation of the Transaction.

 

(i) Legality. No statute, rule, regulation or order shall have been enacted,
entered or deemed applicable by any government or governmental or administrative
agency or court which would make the transactions contemplated by any of the
Transaction Documents illegal or otherwise prevent the consummation thereof.

 

(j) Satisfaction of Conditions of Underwriting Agreement. All conditions in the
Underwriting Agreement to the Underwriters’ obligation to purchase the
Securities shall have been satisfied.

 

(k) Issuance of Ratings. Financial Security shall have received confirmation
that the risk secured by the Policy constitutes an investment grade risk by S&P
and an insurable risk by Moody’s and that the Securities, when issued, will be
rated “Aaa” by Moody’s and “AAA” by S&P and Fitch.

 

(l) Maintenance of Receivable Files. Financial Security shall have received
evidence satisfactory to it that the Receivable Files are being maintained by
and held in the custody of the Company, as Custodian, pursuant to Section 3.3 of
the Sale and Servicing Agreement.

 

(m) Financial Security shall have received an executed copy of the Release of
Security Interest, in form and substance satisfactory to Financial Security.

 

(n) The Trustee shall have received for filing, any amendments to, and/or
terminations of, UCC financing statements to be filed in such locations as
required to evidence the release of any Liens of the Lenders on certain of the
Receivables and other property.

 

(o) No Default. No Default or Event of Default shall have occurred.

 

2



--------------------------------------------------------------------------------

(p) Intentionally Omitted.

 

(q) Additional Items. Financial Security shall have received such other
documents, instruments, approvals or opinions requested by Financial Security as
may be reasonably necessary to effect the Transaction, including but not limited
to evidence satisfactory to Financial Security that all conditions precedent, if
any, in the Transaction Documents have been satisfied.

 

3



--------------------------------------------------------------------------------

    

FINANCIAL GUARANTY

INSURANCE POLICY

 

OBLIGOR: AmeriCredit Automobile Receivables Trust 2005-C-F

   Policy No.: 51669-N    

OBLIGATIONS: $1,100,000,000 Asset Backed Notes, Series
2005-C-F, As described in Endorsement No. 1 hereto

  

Date of Issuance:

        August 30, 2005

 

FINANCIAL SECURITY ASSURANCE INC. (“Financial Security”), for consideration
received, hereby UNCONDITIONALLY AND IRREVOCABLY GUARANTEES to each Holder,
subject only to the terms of this Policy (which includes each endorsement
hereto), the full and complete payment by the Obligor of Scheduled Payments of
principal of, and interest on, the Obligations.

 

For the further protection of each Holder, Financial Security irrevocably and
unconditionally guarantees:

 

(a) payment of the amount of any distribution of principal of, or interest on,
the Obligations made during the Term Of This Policy to such Holder that is
subsequently avoided in whole or in part as a preference payment under
applicable law (such payment to be made by Financial Security in accordance with
Endorsement No. 1 hereto).

 

(b) payment of any amount required to be paid under this Policy by Financial
Security following Financial Security’s receipt of notice as described in
Endorsement No. 1 hereto.

 

Financial Security shall be subrogated to the rights of each Holder to receive
payments under the Obligations to the extent of any payment by Financial
Security hereunder.

 

Except to the extent expressly modified by an endorsement hereto, the following
terms shall have the meanings specified for all purposes of this Policy.
“Holder” means the registered owner of any Obligation as indicated on the
registration books maintained by or on behalf of the Obligor for such purpose
or, if the Obligation is in bearer form, the holder of the Obligation.
“Scheduled Payments” means payments which are scheduled to be made during the
Term Of This Policy in accordance with the original terms of the Obligations
when issued and without regard to any amendment or modification of such
Obligations thereafter; payments which become due on an accelerated basis as a
result of (a) a default by the Obligor, (b) an election by the Obligor to pay
principal on an accelerated basis or (c) any other cause, shall not constitute
“Scheduled Payments” unless Financial Security shall elect, in its sole
discretion, to pay such principal due upon such acceleration together with any
accrued interest to the date of acceleration. “Term Of This Policy” shall have
the meaning set forth in Endorsement No. 1 hereto.

 

This Policy sets forth in full the undertaking of Financial Security, and shall
not be modified, altered or affected by any other agreement or instrument,
including any modification or amendment thereto, or by the merger, consolidation
or dissolution of the Obligor. Except to the extent expressly modified by an
endorsement hereto, the premiums paid in respect of this Policy are
nonrefundable for any reason whatsoever, including payment, or provision being
made for payment, of the Obligations prior to maturity. This Policy may not be
canceled or revoked during the Term Of This Policy. THIS POLICY IS NOT COVERED
BY THE PROPERTY/CASUALTY INSURANCE SECURITY FUND SPECIFIED IN ARTICLE 76 OF THE
NEW YORK INSURANCE LAW.

 

In witness whereof, FINANCIAL SECURITY ASSURANCE INC. has caused this Policy to
be executed on its behalf by its Authorized Officer.

 

FINANCIAL SECURITY ASSURANCE INC. By         Authorized Officer

 

A subsidiary of Financial Security Assurance Holdings Ltd.

31 West 52nd Street, New York, N.Y. 10019

Form 100NY (5/89)

   (212) 826-0100